Exhibit 10.1


Execution Version


THIRD AMENDED AND RESTATED EXCHANGE AGREEMENT
by and among
ATLAS HOLDINGS, LLC,
ATLAS OCM HOLDINGS, LLC,
OAKTREE CAPITAL GROUP, LLC,
OCM HOLDINGS I, LLC,
OAKTREE NEW HOLDINGS, LLC,
OAKTREE AIF HOLDINGS II, LLC,
OAKTREE HOLDINGS, LTD.,
OAKTREE CAPITAL GROUP HOLDINGS, L.P.,
OAKTREE CAPITAL I, L.P.,
OAKTREE CAPITAL II, L.P.,
OAKTREE CAPITAL MANAGEMENT, L.P.,
OAKTREE CAPITAL MANAGEMENT (CAYMAN), L.P.,
OAKTREE AIF INVESTMENTS, L.P.,
OAKTREE INVESTMENT HOLDINGS, L.P.,
OCGH EXCHANGECO, L.P.,
the OCGH LIMITED PARTNERS,
solely for purposes of Section 5.17, BROOKFIELD ASSET MANAGEMENT INC.
and
OTHER PARTIES JOINED HERETO FROM TIME TO TIME




Dated as of September 30, 2019

TABLE OF CONTENTS
ARTICLE IDEFINITIONS    2
Section 1.1Definitions    2
ARTICLE IIEXCHANGES    17
Section 2.1Exchange Procedure    17
Section 2.2Closing Procedures    24
Section 2.3Dispute Resolution    27
Section 2.4Termination of Exchanges    27
Section 2.5Delivery of Valuation    27
Section 2.6Total Equity Value    29
Section 2.7Post-Closing Consents and Amendments    29
Section 2.8Additional Payments    31
ARTICLE IIIREPRESENTATIONS & WARRANTIES    31
Section 3.1Representations and Warranties of Brookfield    31
Section 3.2Representations and Warranties of ExchangeCo    33
Section 3.3Representations and Warranties of OCGH    35
ARTICLE IVPROTECTIVE PROVISIONS    36
Section 4.1Certain Events    36
ARTICLE VMISCELLANEOUS    37
Section 5.1Notices    37
Section 5.2Interpretation    37
Section 5.3Joinder    37
Section 5.4Transaction Expenses    38
Section 5.5Reserved    38
Section 5.6Severability    38
Section 5.7Counterparts    38
Section 5.8Entire Agreement; Third Party Beneficiaries    38
Section 5.9Further Assurances    39
Section 5.10Governing Law    39
Section 5.11Arbitration of Disputes    39
Section 5.12Amendments; Waivers    41
Section 5.13Assignment    41
Section 5.14Tax Treatment    41
Section 5.15Interference    41
Section 5.16Contra Proferentem    42
Section 5.17Brookfield Asset Management Inc    42
Section 5.18ExchangeCo Units    43


Exhibits
Exhibit A – Extraordinary Items
Exhibit B – Illustrative Calculation of Current Equity Value
Exhibit C – Form of Atlas Note Purchase Agreement
Exhibit D – Form of ExchangeCo Note Purchase Agreement
Exhibit E – Registration Rights Agreement
Exhibit F – Form of Call Agreement
Exhibit G – Form of Put Agreement
Exhibit H – Closed-End Funds
Exhibit I – Additional Payment Allocation





This THIRD AMENDED AND RESTATED EXCHANGE AGREEMENT (the “Agreement”), dated as
of September 30, 2019, is by and among Atlas Holdings, LLC (“Brookfield”), Atlas
OCM Holdings, LLC, a Delaware limited liability company (“Atlas OCM”), Oaktree
Capital Group, LLC, a Delaware limited liability company (“Oaktree”), OCM
Holdings I, LLC, a Delaware limited liability company (“OCM Holdings”), Oaktree
New Holdings, LLC, a Delaware limited liability company (“Oaktree LLC”), Oaktree
AIF Holdings II, LLC, a Delaware limited liability company (“Oaktree AIF”),
Oaktree Holdings, Ltd., a Cayman Islands exempted company (“Oaktree Ltd.”),
Oaktree Capital Group Holdings, L.P., a Delaware limited partnership (“OCGH”),
OCGH ExchangeCo, L.P., a Delaware limited partnership (“ExchangeCo”), the OCGH
Limited Partners (as defined below), the OpCos (as defined below), solely for
purposes of Section 5.17, Brookfield Asset Management Inc., a corporation
amalgamated under the laws of the Province of Ontario (“BAM”), and other parties
joined hereto from time to time pursuant to Section 5.3. Capitalized terms used
but not otherwise defined herein have the respective meanings ascribed thereto
in Section 1.1.
WHEREAS, BAM, Berlin Merger Sub, LLC, Oaktree and the other parties thereto
entered into an Agreement and Plan of Merger, dated as of March 13, 2019 (as the
same may be amended, supplemented or waived from time to time in accordance with
its terms, the “Merger Agreement”), pursuant to which, among other things,
Berlin Merger Sub, LLC merged with and into Oaktree (the “Merger”) with Oaktree
continuing as the surviving company in accordance with the terms set forth in
the Merger Agreement;
WHEREAS, OCGH is an owner of OpCo Units;
WHEREAS, on the terms and subject to the conditions set forth herein, in the
OCGH Partnership Agreement, any Oaktree equity ownership plan (pursuant to which
Former Oaktree Units were issued) and any other arrangements between OCGH and
the limited partners of OCGH, each limited partner of OCGH has the right to sell
or exchange his or her vested OCGH Units, at Brookfield’s option (except as set
forth herein): (i) to Brookfield in exchange for cash, (ii) to Brookfield in
exchange for Class A Shares, (iii) to Brookfield in exchange for Atlas Notes,
(iv) to OCGH in exchange for ExchangeCo Units or (v) a combination of the
foregoing;
WHEREAS, on the terms and subject to the conditions set forth herein and in the
OCGH Partnership Agreement, OCGH shall redeem the OCGH Units acquired by
Brookfield or cancel the OCGH Units acquired by OCGH, as applicable, in an
Exchange and, in exchange therefore, shall distribute to Brookfield the
Equivalent OpCo Units that correspond to the redeemed or canceled OCGH Units;
WHEREAS, on the terms and subject to the conditions set forth herein,
immediately upon the distribution of the Equivalent OpCo Units by OCGH to
Brookfield, a number of Class B OCG Units and Class B AOH Units held by OCGH
equal to the number of Equivalent OpCo Units delivered to Brookfield shall be
automatically canceled without any further action by any party;
WHEREAS, the parties intend that (i) each Exchange for cash, Class A Shares,
Atlas Notes, or a combination of the foregoing, consummated hereunder be treated
for U.S. federal income tax purposes as a taxable sale of OCGH Units by an OCGH
Limited Partner to Brookfield and (ii) each Exchange for ExchangeCo Units
consummated hereunder (and any distributions on the ExchangeCo Units received in
such Exchange) be treated as a distribution pursuant to Section 731 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”);
WHEREAS, the parties executed an Exchange Agreement, dated as of May 25, 2007
(the “Original Agreement”);
WHEREAS, the Original Agreement was amended and restated in its entirety by the
execution of an Amended and Restated Exchange Agreement, dated as of March 28,
2008 (the “First Amended Agreement”);
WHEREAS, the First Amended Agreement was amended and restated in its entirety by
the execution of a Second Amended and Restated Exchange Agreement, dated as of
March 29, 2012 (the “Second Amended Agreement”);
WHEREAS, Section 3.11 of the Second Amended Agreement provides that the Second
Amended Agreement may be amended, modified or waived at any time in writing by
agreement of Oaktree and OCGH without the approval or consent of any other party
(unless such amendment, modification or waiver would adversely affect in any
material respect any OCGH Limited Partner relative to all OCGH Limited Partners
collectively as a group); and
WHEREAS, Oaktree and OCGH desire to amend and restate the Second Amended
Agreement in a manner that does not adversely affect in any material respect any
OCGH Limited Partner relative to all OCGH Limited Partners collectively as a
group.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Oaktree and OCGH hereby agree to
amend and restate the Second Amended Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. As used in this Agreement, the following terms shall
have the following meanings:
“2018 10-K” means Oaktree’s Form 10-K for the year-ended December 31, 2018.
“Accelerated Former Oaktree Units” means any Former Oaktree Unit which has
vested other than in connection with its original vesting schedule.
“Additional Payment” has the meaning set forth in Section 2.8.
“Advisers Act” means the U.S. Investment Advisers Act of 1940, as amended.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, the Person in question; provided that no Fund or
portfolio company (or any investment vehicle through which any Fund holds its
interest in a portfolio company) of any Oaktree Group Member or Brookfield Group
Member shall be deemed to be an Affiliate of any Oaktree Group Member or
Brookfield Group Member.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Aggregate Exchange Notice” has the meaning set forth in Section 2.1(a).
“AOH Operating Agreement” means the operating agreement of Atlas OCM, as it may
be amended or modified from time to time.
“Ancillary Agreement” means the Registration Rights Agreement, an Atlas Note
Purchase Agreement, an ExchangeCo Note Purchase Agreement, a Put Agreement or a
Call Agreement and any agreements entered into pursuant to any of the foregoing.
“Applicable Maximum Amount” has the meaning set forth in Section 2.1(b)(ii).
“Atlas Note Minimum Amount” means an amount equal to the product of (x) the
difference between (1) the aggregate Current Equity Value of all Cash/Share/Note
Exchange Units in a given Exchange and (2) the aggregate U.S. federal income tax
basis of all such Exchanged Units (determined without taking into account any
Partnership liabilities attributed to any Exchanged Units) assuming, for this
purpose, that all such Exchanged Units have a U.S. federal income tax basis
equal to the U.S. federal income tax basis of the Exchanged Unit with the lowest
U.S. federal income tax basis, as determined in good faith by OCGH and reported
to Brookfield, with reasonable back-up calculations, no later than the day that
is twenty (20) days following the end of the applicable Open Period, it being
understood that the result of this clause (2) shall not be less than zero, and
(y) the maximum combined U.S. federal state and local income tax rate applicable
to dispositions of OCGH Units, as determined in good faith by OCGH and reported
to Brookfield for an individual subject to tax in Los Angeles, California or New
York City, New York (whichever is higher).
“Atlas Note Purchase Agreement” means a note agreement substantially in the form
attached as Exhibit C hereto.
“Atlas Notes” means the Atlas Notes as described in and issuable by Brookfield
under the Atlas Note Purchase Agreement.
“Atlas OCM” has the meaning set forth in the preamble to this Agreement.
“Bankruptcy Event” means the date on which BAM or Brookfield makes any
bankruptcy filing or declaration of insolvency or consents to the appointment of
a receiver, liquidator, assignee, custodian or trustee for the purpose of
winding up the affairs of BAM or Brookfield.
“Base Date” means February 28, 2019.
“Base Fee Earnings” means for any fiscal year, without duplication, (a) the
aggregate of (i) all management fees, Specified Performance Fees (but excluding
any other performance based fees), asset management fees, administrative fees,
transaction fees or similar fees, earned by any Oaktree Group Member (in each
case, grossed up for any fee offsets to the extent such fee offsets (x) are also
included as an expense or (y) are not otherwise included as an increase to Base
Fee Earnings as a result of any other sub-clause of this clause (a)), calculated
in a manner consistent with the line item entitled “Management Fees” set forth
on pages 98 and 99 of the 2018 10-K, plus (ii) any amounts attributable to any
Oaktree Group Member with respect to the interests of OCGH, Oaktree and Atlas
OCM in the fee-related earnings of the type described in clause (i) above,
calculated including any depreciation and amortization, of DL Capital or other
investment managers, calculated in a manner consistent with such amount as
captured within the line item entitled “Corporate investments” set forth on page
111 of the 2018 10-K, less (b) the aggregate of (i) compensation and benefits
(excluding (x) equity issued in respect of compensation, (y) Compensation
Expense Related to Incentive Income or compensation relating to Investment
Income and (z) expenses in connection with the Brookfield Bonus Fund (as defined
in the Oaktree Operating Agreement)), calculated in a manner consistent with the
line item entitled “Compensation and benefits” set forth on page 98 of the 2018
10-K, (ii) Stock Based Compensation and (iii) general and administrative
expenses (excluding depreciation and amortization), calculated in a manner
consistent with the line item entitled “General and administrative” set forth on
page 98 of the 2018 10-K. The items referenced in this definition shall be
calculated using the Historic Principles, subject to only those adjustments
described on Exhibit A. For the avoidance of doubt and notwithstanding the
foregoing, Base Fee Earnings shall not include revenue attributable to
Investment Income, Incentive Income or total other income (calculated in a
manner consistent with the line items entitled “Other income (expense), net” and
“Interest expense, net of interest income” set forth on page 98 of the 2018
10-K).
“Beneficially Own” has the meaning ascribed to such term in the Oaktree
Operating Agreement; provided that notwithstanding anything to the contrary in
the Oaktree Operating Agreement, all OCGH Units transferred pursuant to
Permitted Control Released Transfers (as defined in the OCGH Partnership
Agreement) shall be deemed not to be “Beneficially Owned” by the Permitted
Oaktree Holders for purposes of this Agreement.
“Blackout Period” means a quarterly or other trading “blackout period” imposed
as a matter of corporate or employment policy by BAM or any of its Affiliates
that restricts the ability of an OCGH Limited Partner from freely trading its
Class A Shares.
“Brookfield” has the meaning set forth in the preamble to this Agreement.
“Brookfield Group” means BAM and its Affiliates (other than, for the avoidance
of doubt, (i) OCGH and (ii) until the expiration of the Initial Period, Oaktree,
Atlas OCM or any of their respective subsidiaries, or any OpCo).
“Brookfield Group Member” means any member of the Brookfield Group.
“Brookfield OpCo Units” has the meaning set forth in Section 4.1(a).
“Business Day” means any day, other than a Saturday, Sunday or other day on
which commercial banks located in the State of New York or the Province of
Ontario are authorized or required by law or other governmental action to close.
“Buyback Event” has the meaning set forth in Section 4.1(b).
“Buyback Notice” has the meaning set forth in Section 4.1(a).
“Buyback Right” has the meaning set forth in Section 4.1(a).
“Call Agreement” means a Call Agreement substantially in the form attached
hereto as Exhibit F.
“Capital Distributions” means distributions made by OCGH in respect of the
return of capital.
“Cash/Share/Note Exchange Units” has the meaning set forth in Section 2.1(c).
“Class A Shares” means Class A Limited Voting Shares of BAM that comply with
Section 3.1(c).
“Class A Units” has the meaning set forth in the Oaktree Operating Agreement.
“Class B AOH Unit” means a Class B Unit of Atlas OCM, as described in the AOH
Operating Agreement.
“Class B OCG Units” has the meaning set forth in the Oaktree Operating
Agreement.
“Client” has the meaning set forth in the Merger Agreement.
“Closed-End Base Date Assets Under Management” means (a) for each Closed-End
Fund that is a Registered Fund that has elected to be treated as a business
development company under the Investment Company Act or that is a collaterized
loan obligation, the aggregate assets under management as of the Base Date for
such Closed-End Fund, (b) for each other Closed-End Fund, the investment period
of which has not terminated as of the Base Date, the aggregate capital
commitments to such Closed-End Fund as of the Base Date, and (c) for each other
Closed-End Fund, the investment period of which has terminated as of the Base
Date, the aggregate capital contributions, the aggregate cost basis of
investments held by such Closed-End Fund, or other aggregate amount, in each
case, as of the Base Date, upon which investment advisory, investment
management, subadvisory or other similar recurring fees for such Closed-End Fund
are calculated, in each case excluding general partner capital commitments.
“Closed-End Funds” means each closed-end Company Fund (including, for this
purpose, each Registered Fund that has elected to be treated as a business
development company under the Investment Company Act and each collaterized loan
obligation) as of the Base Date, other than any closed-end Company Fund that has
had an event of dissolution or is scheduled to have an event of dissolution on
or prior to December 31, 2019. All Closed-End Funds are set forth on Exhibit H.
“Closed-End Revenue Run-Rate” means, as of the Base Date, the aggregate
annualized investment advisory, investment management, subadvisory or other
similar recurring fees for all Closed-End Funds (but excluding any Incentive
Income and Investment Income) payable to any OpCo or any subsidiary of an OpCo,
determined by multiplying (a) the Closed-End Base Date Assets Under Management
for each such Closed-End Fund as of the Base Date by (b) the applicable annual
fee rate for such Closed-End Fund under the applicable Investment Advisory
Arrangement as of the Base Date (not including any Incentive Income and
Investment Income and net of any sub-advisory fees paid by any OpCo or any
subsidiary of an OpCo to a Person that is not an OpCo or a subsidiary of an
OpCo).
“Closing” has the meaning set forth in Section 2.2(b).
“Code” has the meaning set forth in the Recitals.
“Company Fund” has the meaning set forth in the Merger Agreement.
“Compensation Expense Related to Incentive Income” shall be calculated using the
Historic Principles in a manner consistent with the line item entitled
“Incentive income compensation expense” set forth on page 98 of the 2018 10-K.
“Competitive Business” means any business that is competitive with any portion
of the Oaktree Strategy (including raising, organizing, managing or advising any
fund or separate account having an investment strategy in any way competitive
with any of the funds or separate accounts managed by any Oaktree Group Member).
“Competitor Acquisition Event” means the acquisition, directly or indirectly, of
Control of BAM by a Person that materially engages in a core business that is
directly and materially competitive with a core Oaktree Strategy (regardless of
the form of such transaction and whether in a single transaction or in a series
of related transactions); provided that in no event shall a Competitor
Acquisition Event be deemed to occur if, following any such transaction or
transactions, both (i) a majority of the Class B Limited Voting Shares of BAM
are owned, beneficially or otherwise, by individuals who were, immediately prior
to the consummation of such acquisition, existing or former officers, directors
and employees of BAM or their respective Related Parties and (ii) a majority of
the Class B Limited Voting Shares of BAM continue to have the right to elect at
least 50% of BAM’s board of directors.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Control Party” has the meaning set forth in Section 2.5(a).
“Convertible Phantom Units” means 9,621 “phantom equity” units of OCGH, which
convert, upon vesting in accordance with their terms, into an equal number of
OCGH Units.
“Current Equity Value” means, as of any Exchange Date, a value per OCGH Unit
calculated as (i) Total Equity Value divided by F, (ii) reduced by Quarterly
Distributions already paid in respect of such OCGH Unit and (iii) increased by
the Ticking Fee on the net amount of the foregoing clauses (i) and (ii), where:
“F” is the total number of common units outstanding as of December 31 of the
immediately preceding calendar year with respect to one OpCo (it being
understood that all OpCos shall at all times have the same number of units
outstanding at the same time);
provided that, for any Exchange Date occurring in fiscal years 2020 or 2021, the
Current Equity Value in respect of any Exchangeable Unit that is a Former
Oaktree Unit shall be equal to the sum of (x) $49.00 minus (y) the value of the
Capital Distributions received from OCGH upon the vesting of such Former Oaktree
Unit. An illustrative calculation of the Current Equity Value as of December 31,
2018 is attached hereto as Exhibit B.
“Current Equity Value Calculation” has the meaning set forth in Section 2.5(a).
“Dispute Notice” has the meaning set forth in Section 2.5(b).
“DL Capital” means, collectively, DoubleLine Capital LP, DoubleLine GP Holdings
LP and each of their respective subsidiaries.
“Enforceability Exceptions” has the meaning set forth in Section 3.1(b).
“Equivalent OpCo Unit” means, with respect to any OCGH Unit, the number and type
of OpCo Units held by OCGH that correspond to such OCGH Unit, as determined by
the General Partner and Brookfield.
“Exchange” means the exchange by an OCGH Limited Partner of an OCGH Unit for
cash, Class A Shares, an ExchangeCo Unit, Atlas Notes or a combination of the
foregoing, as described in Article II of this Agreement.
“Exchange Consideration” means, for each OCGH Unit being exchanged on the same
Exchange Date:
(i)    if Brookfield elects to deliver Class A Shares as consideration for all
or a portion of the Exchange, a number of Class A Shares equal to (A) the
Current Equity Value of the OCGH Units being exchanged pursuant to this clause
(i) divided by (B) the ten (10)-day aggregate volume-weighted average price per
Class A Share (as reported on Bloomberg) on the New York Stock Exchange or
NASDAQ or any other U.S. national securities exchange on which shares of the
same class are then listed for the VWAP Period; provided that no fractional
Class A Shares shall be delivered as consideration and, in lieu thereof, cash in
United States Dollars shall be paid at the same valuation as the Class A
consideration; provided, further, that all fractional shares to which a single
Exchanging LP would be entitled shall be aggregated;
(ii)    if Brookfield elects to deliver cash as consideration for all or a
portion of the Exchange, an amount of cash in United States Dollars equal to the
Current Equity Value of the OCGH Units being exchanged pursuant to this clause
(ii);
(iii)    if Brookfield elects for OCGH to deliver ExchangeCo Units as
consideration for all or a portion of the Exchange, a number of ExchangeCo Units
which shall in the aggregate represent the right to indirectly receive the
proceeds from an ExchangeCo Note with an aggregate principal amount equal to the
Current Equity Value of the OCGH Units being exchanged pursuant to this clause
(iii), subject to the limitations of Section 2.1(f)(iii); provided that the
ExchangeCo Units to be issued as Exchange Consideration shall be of the same
series for all Exchanged Units by all Exchanging LPs at the Closing effected on
such Exchange Date; and/or
(iv)    if Brookfield elects to deliver Atlas Notes as consideration for all or
a portion of the Exchange, such Atlas Notes shall have an aggregate principal
amount equal to the Current Equity Value of the OCGH Units being exchanged
pursuant to this clause (iv), subject to the limitations of Section 2.1(f)(iii).
For the avoidance of doubt, the total Exchange Consideration for each OCGH Unit
being exchanged on the same Exchange Date shall equal the Current Equity Value
of the applicable Exchangeable Unit.
“Exchange Date” has the meaning set forth in Section 2.2(a).
“Exchangeable Unit” means (a) any OCGH Unit issued and outstanding on the Merger
Closing Date immediately after giving effect to the Transactions and (b) any
Permitted Post-Closing OCGH Units.
“ExchangeCo” has the meaning set forth in the preamble to this Agreement.
“ExchangeCo Exchange Units” has the meaning set forth in Section 2.1(c).
“ExchangeCo Note Purchase Agreement” means a note purchase agreement
substantially in the form attached as Exhibit D hereto.
“ExchangeCo Notes” means the notes issuable to ExchangeCo pursuant to an
ExchangeCo Note Purchase Agreement.
“ExchangeCo Unit” means a unit of equity interest in ExchangeCo entitled to
receive distributions in respect of ExchangeCo Notes.
“Exchanged Units” has the meaning set forth in Section 2.1(a).
“Exchanging LP” has the meaning set forth in Section 2.1(a).
“First Amended Agreement” has the meaning set forth in the Recitals.
“Former Oaktree Unit” means any OCGH Unit (a) that (i) in connection with the
transactions contemplated pursuant to the Merger Agreement was converted or
exchanged into an OCGH Unit from a Class A Unit, (ii) immediately prior to such
conversion or exchange, was not a Vested Class A OCG Unit and (iii) immediately
prior to the consummation of the Merger, was not a Vested Unit or (b) described
in clause (a)(ii) of the definition of Permitted Post-Closing OCGH Units.
“Former Oaktree Unit Threshold” means, in any given Exchange, an amount equal to
the sum of (a) the product of (x) the applicable Current Equity Value for an
OCGH Unit being exchanged and (y) the total number of Former Oaktree Units
eligible for participation in the applicable Open Period and which were fully
vested, in accordance with their original vesting schedules, as of the date of
delivery of the Aggregate Exchange Notice for such Exchange, and (b)
$20,000,000.
“Founding Co-Chairmen” means Howard Marks and Bruce Karsh, and “Founding
Co-Chairman” means either of them individually.  
“Fund” means any limited partnership, limited liability company, group trust,
mutual fund, investment company or other entity (including any collateralized
loan obligation vehicle or business development company), or any investment
account.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, except any requirement for the
consolidation of investment funds or CLOs advised or managed by the OpCos and
other entities that may be required by FASB ASC 810-20 or similar and subsequent
authoritative accounting pronouncements.
“General Partner” means the general partner of OCGH.
“Governmental Entity” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.
“Historic Principles” means the accounting principles used in preparation of the
GAAP and non-GAAP financials set forth in the 2018 10-K. Unless otherwise agreed
by OCGH and Brookfield, the changes in accounting principles after December 31,
2018 shall be disregarded when calculating any financial results, balance sheet
items or other financial metrics that are expressly required to be calculated
using Historic Principles (e.g., a change in accounting principles that would
require an operating lease to be reclassified as a capital lease).
“Incentive Income” means an amount, for any fiscal year, calculated, without
duplication, using the Historic Principles in a manner consistent with the line
item entitled “Incentive income” set forth on page 98 of the 2018 10-K.
“Initial Period” means the “Initial Period” as defined in the Oaktree Operating
Agreement.
“Investment Advisory Arrangement” has the meaning set forth in the Merger
Agreement.
“Investment Company Act” has the meaning set forth in the Merger Agreement.
“Investment Income” means an amount, for any fiscal year, calculated, without
duplication, using the Historic Principles in a manner consistent with the line
item entitled “Investment income” set forth on page 98 of the 2018 10-K.
“Investor” has the meaning set forth in the Merger Agreement.
“Issuer” has the meaning set forth in Section 3.2(d).
“JAMS” has the meaning set forth in Section 5.11(a).
“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.
“Managed Account” has the meaning set forth in the Merger Agreement.
“Material Adverse Effect” of a Person means a material adverse effect on (i) the
business, operations, properties, assets or condition (financial or otherwise)
of such Person, (ii) the ability of such Person to fully and timely perform
their obligations under this Agreement or (iii) the rights, remedies or benefits
available to OCGH or any OCGH Limited Partner under this Agreement.
“Merger” has the meaning set forth in the Recitals.
“Merger Agreement” has the meaning set forth in the Recitals.
“Merger Closing Date” has the meaning ascribed to the term “Closing Date” in the
Merger Agreement.
“Merger Closing Units Amount” means a number equal to the sum of (i) 59,024,072
plus (ii) the amount of all Permitted Post-Closing OCGH Units (other than those
referenced in clause (a)(ii) of the definition thereof).
“Merger Signing Date” means March 13, 2019.
“Negative Consent” has the meaning set forth in the Merger Agreement.
“Net Incentives Created” means, for any fiscal year, without duplication and
calculated, where applicable, using the Historic Principles in a manner
consistent with the line item entitled “Incentives created (fund level), net of
associated incentive income compensation expense” set forth on page 91 of the
2018 10-K, the aggregate of (i) any “carried interest,” “incentive allocation,”
“performance allocation,” “performance fees” (other than Specified Performance
Fees) or similar items of gain or loss generated (directly or indirectly) by any
Fund or any other investment vehicle based on mark-to-market performance during
such fiscal year less any compensation expense that is a direct result of such
gain or loss (other than, for the avoidance of doubt, (x) amounts that are
treated as Base Fee Earnings and (y) allocations that are made pro rata based on
contributed capital of all partners, members or other holders of similar
economic interests in the applicable fund) plus (ii) the respective pro rata
portion of any “carried interest,” “incentive allocation,” “performance
allocation,” “performance fees” (other than Specified Performance Fees) or
similar items of gain or loss), that are attributable to interests of OCGH,
Oaktree and Atlas OCM in DL Capital or other investment managers generated
during such fiscal year less any compensation expense that is a direct result of
such gain or loss. For the avoidance of doubt, Net Incentives Created may be a
negative amount.
“Non-Control Party” has the meaning set forth in Section 2.5(a).
“Non-Senior Service Partners Group” means the OCGH Limited Partners other than
those enumerated in the definition of “Senior Service Partners Group”.
“Oaktree” has the meaning set forth in the preamble to this Agreement.
“Oaktree AIF” has the meaning set forth in the preamble to this Agreement.
“Oaktree Business” means the business of any Oaktree Group Member as conducted
as of the Merger Closing Date.
“Oaktree Group” means Oaktree and its Affiliates (other than, for the avoidance
of doubt, the Brookfield Group) including each OpCo and, for so long as they are
an Affiliate of Oaktree, OCGH and the General Partner.
“Oaktree Group Member” means each member of the Oaktree Group.
“Oaktree LLC” has the meaning set forth in the preamble to this Agreement.
“Oaktree Ltd.” has the meaning set forth in the preamble to this Agreement.
“Oaktree Operating Agreement” means the operating agreement of Oaktree, as it
may be amended or modified from time to time.
“Oaktree Strategy” means (i) any business or strategy that Oaktree is engaged in
as of the Merger Closing Date, including the Oaktree Business; (ii) any business
or strategy that is included in any business plan shared with BAM prior to the
Merger Signing Date; and (iii) any other strategies in any other industries, as
have been or may be agreed by BAM, which Oaktree can form, launch or add at any
time following the Merger Closing Date.
“OCGH” has the meaning set forth in the preamble to this Agreement.
“OCGH Limited Partner” means a “Limited Partner” as defined in the OCGH
Partnership Agreement.
“OCGH Partnership Agreement” means the limited partnership agreement of OCGH, as
it may be amended or modified from time to time; provided that, any amendment or
modification that would adversely affect any OpCo or Brookfield Group Member
shall not be binding on such OpCo or Brookfield Group Member, as applicable,
without the written consent of Brookfield. For the avoidance of doubt,
amendments or modifications to any definitions used herein that are defined in
the OCGH Partnership Agreement shall be disregarded for purposes of this
Agreement, unless such amendment or modification was approved by Brookfield in
writing.
“OCGH Units” means limited partnership units of OCGH.
“OCM Holdings” has the meaning set forth in the preamble to this Agreement.
“OpCo” means an “Oaktree Operating Group Member” as defined in the Oaktree
Operating Agreement.
“OpCo Unit” means any equity unit of an OpCo.
“Open Period” means (a) with respect to Exchangeable Units that are Former
Oaktree Units, the first sixty (60) days of each calendar year and (b) with
respect to other Exchangeable Units, the first sixty (60) days of each calendar
year beginning January 1, 2022.
“Original Agreement” has the meaning set forth in the Recitals.
“Paying Agent” means a Person serving as the agent of Brookfield and its
subsidiaries, who shall be designated, from time to time, by mutual agreement of
Oaktree and OCGH, with the consent of Brookfield (not to be unreasonably
withheld) to facilitate Exchanges. The initial Paying Agent is OCGH.
“Percentage Interest” means with respect to any OCGH Limited Partner, as of any
time, the fraction, expressed as a percentage, (i) the numerator of which is the
aggregate number of OCGH Units held of record by such OCGH Limited Partner at
such time, and (ii) the denominator of which is the aggregate number of OCGH
Units issued and outstanding at such time, in each case, subject to any
adjustment thereof in accordance with the Unit Designation of any such OCGH Unit
or class of OCGH Units. The aggregate Percentage Interests of the OCGH Limited
Partners shall at all times total 100%.
“Permitted Oaktree Holder” has the meaning ascribed to such term in the Oaktree
Operating Agreement.
“Permitted Post-Closing OCGH Units” ” means (a) any OCGH Unit issued after the
Merger Closing Date pursuant to (i) agreements in existence on the Merger
Signing Date and set forth on Section 4.22A of the Company Disclosure Schedule
and (ii) the Convertibile Phantom Units, in each case that is a Vested Unit, and
(b) any other OCGH Unit issued after the Merger Closing Date and approved by
Brookfield as a “Permitted Post-Closing OCGH Unit.”
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.
“Put Agreement” means a Put Agreement substantially in the form attached hereto
as Exhibit G.
“Quarterly Distribution” means, with respect to any Exchangeable Unit exchanged,
or to be exchanged, pursuant to Section 2.1, the distribution per such
Exchangeable Unit in respect of (a) the fourth fiscal quarter of the fiscal year
immediately preceding the fiscal year in which such Open Period occurs (payable
in the first quarter of the year in which the Open Period occurs), (b) the first
fiscal quarter of the fiscal year in which such Open Period occurs (payable in
the second quarter of such year), (c) the second fiscal quarter of the fiscal
year in which such Open Period occurs (payable in the third quarter of such
year) and (d) each other fiscal quarter of such fiscal year that has elapsed
prior to the Exchange Date (with such distribution payable in the subsequent
applicable quarter); provided, that a Quarterly Distribution shall exclude any
portion of such distribution that is a Tax Distribution.
“Registered Fund” has the meaning set forth in the Merger Agreement.
“Registration Rights Agreement” means the Registration Rights Agreement executed
on the date hereof and attached as Exhibit E hereto.
“Related Parties” means, with respect to any individual, (i) such individual’s
spouse, child (natural or adopted) a spouse of any such child, a grandchild, or
a lineal descendent of the foregoing (the Persons referred to in this clause
(i), such individual’s “Family Members”), (ii) a trust solely for the benefit of
Family Members, (iii) a private foundation controlled by such individual or his
or her Family Member or (iv) any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any company
limited by shares, limited liability company or joint stock company), firm,
society or other enterprise, association, organization or other entity of which
the Persons listed in clauses (i)-(ii) above collectively own 100% of the
outstanding securities.
“Required Amendment” means, with respect to each applicable Company Fund (or
Managed Account or sub-advisory relationship), an amendment to the partnership
agreement, operating agreement, shareholders’ agreement or similar governing
agreement of such Company Fund (or the Investment Advisory Arrangement in
respect of such Managed Account or sub-advisory relationship) that (a) provides
for the advance approval of the assignment (within the meaning of the Advisers
Act) of the applicable Investment Advisory Arrangement to Brookfield or its
Affiliates and (b) other than with respect to any Registered Fund, either (i)
modifies the definition of “affiliate” contained therein such that no affiliate
of Oaktree, any OpCo, or its or their subsidiaries in respect of which an actual
or virtual information barrier is in place, or in respect of which there is no
coordination or consultation in respect of investment decisions (in each case,
as determined by Oaktree in its discretion based on the relevant facts and
circumstances applicable to each particular situation) shall be deemed to be an
“affiliate” of Oaktree, any OpCo, or its or their direct or indirect
subsidiaries for purposes of such governing agreement (or such Investment
Advisory Arrangement), or (ii) otherwise provides that no Brookfield Group
Member or any of its affiliates will be an “affiliate” of Oaktree, any OpCo, or
its or their direct or indirect subsidiaries for purposes of such governing
agreement (or such Investment Advisory Arrangement).
“Required Closed-End Amendment Percentage” means a fraction (expressed as a
percentage) the numerator of which is the Required Closed-End Amendment Revenue
Run-Rate and the denominator of which is the Closed-End Revenue Run-Rate.
“Required Closed-End Amendment Revenue Run-Rate” means, as of any date of
determination, the Closed-End Revenue Run-Rate as of the Base Date for all
Closed-End Funds that have obtained the requisite consent described in clause
(a) of the definition of Required Amendment, in each case, as of such date in
accordance with the terms of the partnership agreement, operating agreement,
shareholders’ agreement or similar governing agreement of each such Closed-End
Fund. For purposes of the foregoing, each Closed-End Fund that has an event of
dissolution on or after January 1, 2020 shall be deemed to have obtained the
requisite consent to the Required Amendment if and when such Closed-End Fund
liquidates in the ordinary course.
“Second Amended Agreement” has the meaning set forth in the Recitals.
“Securities Act” means the Securities Act of 1933, as amended.
“Senior Service Partners Group” means Howard Marks, Bruce Karsh, Jay Wintrob,
John Frank, Sheldon Stone, Richard Masson and Larry Keele.
“Service Partner” means any OCGH Limited Partner or Person who will become an
OCGH Limited Partner upon receiving OCGH Units who provides (or has provided)
services to OCGH or any other Oaktree Group Member.
“Specified Performance Fees” means, without duplication and calculated in
accordance with the Historic Principles, performance based fees payable by a
business development company, permanent capital vehicle or open end fund similar
to those vehicles currently included in the line item entitled “Management Fees”
set forth on pages 98 and 99 of the 2018 10-K.
“Stock Based Compensation” means, for any fiscal year, an amount equal to the
difference between (a) the product of (i) the number of Exchangeable Units (of
the type described in clause (b) of the definition thereof) issued to compensate
Service Partners during such year that dilute BAM’s direct or indirect interests
in the Oaktree Group, and (ii) (A) in respect of fiscal years 2020 and 2021,
$49.00 less the amount of cumulative Capital Distributions already paid from and
after the Merger Closing Date in respect of a single Exchangeable Unit (of the
type described in clause (a) of the definition thereof) and (B) in respect of
fiscal years 2022 and thereafter, 100% of the Current Equity Value as determined
for an Exchange Date (regardless of whether any Exchanges actually occur on such
date) occurring in the fiscal year in which such Exchangeable Units (of the type
described in clause (b) of the definition thereof) are issued and (b) the
product of (1) the number of Exchangeable Units forfeited by such Service
Partners or that otherwise ceased to be outstanding due to a “clawback” in such
year (other than any such Exchangeable Units that do not ratably accrete to
BAM’s direct or indirect interest in the Oaktree Group), and (2) (x) in respect
of fiscal years 2020 and 2021, $49.00 plus the amount of the Capital
Distributions actually forfeited with respect to such Exchangeable Units less
the amount of cumulative Capital Distributions already paid from and after the
Merger Closing Date in respect of a single Exchangeable Unit (of the type
described in clause (a) of the definition thereof) and (y) in respect of fiscal
years 2022 and thereafter, 100% of the Current Equity Value as determined for an
Exchange Date (regardless of whether any Exchanges actually occur on such date)
occurring in the fiscal year in which such Exchangeable Units (of the type
described in clause (b) of the definition thereof) are issued plus the amount of
the Capital Distributions actually forfeited with respect to such Exchangeable
Units.
“Tax Distribution” means distributions related to the tax-related Incentive
Income with respect to taxable income allocated by a Fund during the fiscal year
prior to the Exchange Date (which is usually recognized on a non-GAAP basis in
the first quarter and paid in the second quarter of the fiscal year in which the
Exchange Date occurs).
“Ticking Fee” means the product of (i) the number of days between (x) December
31st of the calendar year immediately preceding an Exchange Date and (y) such
Exchange Date (not including December 31st and such Exchange Date) divided by
365, and (ii) the yield on the U.S. 5-year Treasury note plus 300 basis points
as of December 31st of the calendar year immediately preceding such Exchange
Date.
“Total Equity Value” means, as of any Exchange Date, a value calculated on a pro
forma basis assuming deconsolidation of any Funds that may be reported on a
consolidated basis, as (A*D + B*E + C) and pursuant to Section 2.6 hereof,
where:
“A” is the average of Base Fee Earnings over the three fiscal years immediately
preceding such Exchange Date, except for the Exchange Date that may occur in
2022 when “A” shall be calculated as the average of Base Fee Earnings over the
two fiscal years immediately preceding such Exchange Date.
“B” is the average of Net Incentives Created over the three fiscal years
immediately preceding such Exchange Date. The amount resulting from such average
cannot be less than zero.
“C” is an amount equal to (a) the sum of (i) the value of each OpCo’s and its
subsidiaries’ corporate investments as reported in the financial statements of
such entities for the December 31 preceding the Exchange Date, calculated in a
manner consistent with the line item entitled “Corporate investments – Non-GAAP”
set forth on page 112 of the 2018 10-K (but specifically excluding unfunded
commitments and amounts attributable to DL Capital and other investment managers
whose earnings are included in Base Fee Earnings), (ii) cash and
cash-equivalents as reported in the financial statements of such entities for
the December 31 preceding the Exchange Date, calculated in a manner consistent
with the line item entitled “Cash and cash-equivalents” set forth on page 111 of
the 2018 10-K (but specifically excluding any cash or cash-equivalents
distributed by any Fund in the fiscal year immediately prior to the Exchange
Date in order to make Tax Distributions to the extent such Tax Distributions
have been distributed by the OpCos by the second quarter of the subsequent
year), (iii) U.S. Treasury and other securities as reported in the financial
statements of such entities for the December 31 preceding the Exchange Date,
calculated in a manner consistent with the line item entitled “U.S. Treasury and
other securities” set forth on page 111 of the 2018 10-K and (iv) seventy-five
percent (75%) of the amount equal to (A) the accrued incentives of Funds on an
aggregate basis net of (B) compensation expense related to such accrued
incentives as reported in the financial statements of such entities for the
December 31 preceding the Exchange Date, calculated in a manner consistent with
the line item entitled “Accrued incentives (fund level), net of associated
incentive income compensation expense” set forth on page 91 of the 2018 10-K,
less (b) the aggregate full face value of the debt and preferred equity of
Oaktree and its direct and indirect subsidiaries and (without duplication) each
OpCo, in each case calculated on a consolidated basis (but prior to the
consolidation of any Funds) as reported in the financial statements of such
entities for the December 31 preceding the Exchange Date; provided that the
amount in the preceding clause (b) shall exclude (x) preferred equity issued in
accordance with an Exchange and (y) debt owed by an OpCo that no longer nets to
zero on a consolidated basis because such debt was transferred from Oaktree to
another party.
“D” is a multiple equal to 13.5.
“E” is a multiple equal to 6.75.
An illustrative calculation of the Total Equity Value as of December 31, 2018 is
attached hereto as Exhibit B.
Notwithstanding the foregoing in this definition, to the extent not eliminated
in the consolidation process, the calculation of “Total Equity Value” shall
disregard payments made to, and costs incurred by, any Oaktree Group Member in
connection with any agreement whereby one Oaktree Group Member provides bona
fide services to another Oaktree Group Member.
“Transactions” means the Merger, the Subsequent Merger (as defined in the Merger
Agreement) and the other transactions contemplated by the Merger Agreement.
“Treasury Regulations” means the regulations promulgated by the U.S. Department
of the Treasury under the Code.
“Unit Designation” means a designation certificate approved by the General
Partner and Brookfield.
“Valuation Firm” has the meaning set forth in Section 2.5(c).
“Vested Class A OCG Units” means a Class A Unit of Oaktree not subject to
vesting or forfeiture.
“Vested Unit” has the meaning set forth in the OCGH Partnership Agreement.
“VWAP Period” means the period of the ten (10) consecutive trading days ending
on the third (3rd) Business Day prior to the date of the issuance of Class A
Shares as consideration in an Exchange.

ARTICLE II    

EXCHANGES

Section 2.1    Exchange Procedure.
(a)    Delivery of Aggregate Exchange Notices. Subject to Section 2.1(b) and
Section 2.4, no later than the third (3rd) Business Day following the applicable
Open Period, OCGH shall deliver written notice to Brookfield or its designee (an
“Aggregate Exchange Notice”) (i) specifying (A) the name of each OCGH Limited
Partner participating in the applicable Exchange (each, an “Exchanging LP”) and
(B) the number of Exchangeable Units to be Exchanged by each such Exchanging LP
subject to the limits, if any, set forth in Section 2.1(b) below (the “Exchanged
Units”) and (ii) containing a representation and warranty by OCGH that all the
Exchanging LPs are the legal, record and beneficial owners of the applicable
Exchanged Units and that upon the sale of the applicable Exchanged Units
pursuant to this Agreement, all right, title and interest in such Exchanged
Units will vest in the purchaser thereof, free and clear of all Liens (other
than Permitted Transfer Restrictions (as defined in the OCGH Partnership
Agreement)). If, upon receipt of an Aggregate Exchange Notice, Brookfield
determines that, following the applicable Exchange Date, the Permitted Oaktree
Holders would in the aggregate Beneficially Own less than 1% of the issued and
outstanding Oaktree Operating Group Units (as defined in the Oaktree Operating
Agreement), Brookfield may thereupon provide written notice to OCGH to require
that all remaining Exchangeable Units be included in the Aggregate Exchange
Notice with respect to a specified future Open Period (which shall not be
earlier than 36 months following the receipt of such written notice), it being
understood and agreed that such right shall apply each time an Aggregate
Exchange Notice is delivered to Brookfield, in the event that Brookfield has not
previously exercised such right; provided that concurrently with or following
the delivery of the written notice pursuant to Section 2.4, Brookfield shall
have the right to require that all remaining Exchangeable Units be exchanged
pursuant to an Aggregate Exchange Notice delivered with respect to the final
Open Period if, following the Exchange Date with respect to the final Open
Period, the Permitted Oaktree Holders would otherwise in the aggregate
Beneficially Own less than 5% of the issued and outstanding Oaktree Operating
Group Units (as defined in the Oaktree Operating Agreement). Except as otherwise
permitted by Brookfield or its designee:
(i)    an Aggregate Exchange Notice shall be irrevocable once delivered and must
be unconditional;
(ii)    any Aggregate Exchange Notice that purports to be revocable or
conditional may be ignored or treated as irrevocable and unconditional; and
(iii)    any Aggregate Exchange Notice that is delivered with respect to any
Open Period shall not be valid with respect to any other Open Period.
For the avoidance of doubt, any portion of the Exchangeable Units whose sale is
being requested by such Aggregate Exchange Notice but are not sold due to
exceeding the limitations set forth in Section 2.1(b)(i) or Section 2.1(b)(iv),
may be submitted on a new Aggregate Exchange Notice in a subsequent Open Period
with respect to any such excess.
(b)    Limitations on Exchanges.
(i)    In connection with each Open Period, except as otherwise agreed by
Brookfield and an OCGH Limited Partner, Exchanging LPs shall not be permitted to
sell a number of Exchangeable Units (other than in respect of Former Oaktree
Units) pursuant to this Agreement in excess of the amount determined as set
forth under the heading “Amount” in the table below; provided that (x) this
Section 2.1(b) (other than Section 2.1(b)(iv)) shall not apply with respect to
Exchangeable Units that were Former Oaktree Units and (y) references in the
below table to “Exchangeable Units” shall exclude any Former Oaktree Units.
Period
Amount  
(Senior Service Partners Group)
Amount  
(Non-Senior Service Partners)
At any time following January 1, 2022
Up to 20% of Merger Closing Units Amount held collectively by Senior Service
Partners Group
Up to 12.5% of Merger Closing Units Amount held collectively by Non-Senior
Service Partners Group
At any time following January 1, 2023
Up to 40% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Senior Service Partners Group
Up to 25% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Non-Senior Service Partners Group
At any time following January 1, 2024
Up to 60% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Senior Service Partners Group
Up to 37.5% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Non-Senior Service Partners Group
At any time following January 1, 2025
Up to 80% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Senior Service Partners Group
Up to 50% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Non-Senior Service Partners Group
At any time following January 1, 2026
Up to 100% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Senior Service Partners Group
Up to 62.5% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Non-Senior Service Partners Group
At any time following January 1, 2027
Up to 100% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Senior Service Partners Group
Up to 75% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Non-Senior Service Partners Group
At any time following January 1, 2028
Up to 100% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Senior Service Partners Group
Up to 87.5% of Merger Closing Units Amount (inclusive of prior Exchanges) held
collectively by Non-Senior Service Partners Group
At any time following January 1, 2029
Up to 100% of Merger Closing Units Amount held collectively by Senior Service
Partners Group
Up to 100% of Merger Closing Units Amount held collectively by Non-Senior
Service Partners Group



(ii)    The maximum amount of the Exchangeable Units (excluding Former Oaktree
Units, which are instead subject to the limitations set forth in Section
2.1(b)(iv)) that Brookfield and its designees or OCGH shall be required to
purchase or acquire, respectively and in the aggregate, in any given Open Period
shall not exceed (i) an amount equal to 20% of the Merger Closing Units Amount
in the Open Period in 2022, (ii) an amount equal to 25% of the Merger Closing
Units Amount in the Open Period in 2023, (iii) an amount equal to 30% of the
Merger Closing Units Amount in the Open Period in 2024, and (iv) an amount equal
to 35% of the Merger Closing Units Amount in the Open Period in 2025 and each
Open Period thereafter (the “Applicable Maximum Amount”). In the event that the
aggregate amount of the Exchangeable Units requested to be sold or exchanged in
an Aggregate Exchange Notice in any given Open Period is greater than the
Applicable Maximum Amount for such Open Period, OCGH shall re-allocate the
Exchangeable Units among the Exchanging LPs in its sole discretion, such that
only the Applicable Maximum Amount of the Exchangeable Units may be sold or
exchanged, and OCGH shall notify Brookfield of the result of such re-allocation.
Notwithstanding the foregoing, the limitations set forth in this Section
2.1(b)(ii) shall cease to apply immediately upon Brookfield’s delivery of a
written notice to OCGH in accordance with Section 2.4 of its intention to
discontinue any or all future Open Periods.
(iii)    The parties hereto hereby acknowledge and agree that, notwithstanding
anything herein to the contrary, no OCGH Limited Partner may participate in any
Exchange pursuant hereto unless and until such OCGH Limited Partner shall have
executed (including on their behalf by power of attorney, if applicable, and
solely to the extent legally valid and binding) and delivered an effective
counterpart to that certain TRA Amendment (as defined in the Merger Agreement).
(iv)    Notwithstanding anything in this Section 2.1(b) or otherwise in this
Agreement to the contrary, in no event shall Exchanging LPs be entitled to sell
Exchangeable Units that were Former Oaktree Units (including Accelerated Former
Oaktree Units) in any given Exchange if the aggregate Current Equity Value
attributable to such Former Oaktree Units would exceed the Former Oaktree Unit
Threshold.  In the event that the aggregate Current Equity Value of the Former
Oaktree Units requested to be sold or exchanged in an Aggregate Exchange Notice
in any given Open Period is greater than the Former Oaktree Unit Threshold for
such Exchange, OCGH shall revise and re-allocate the Former Oaktree Units being
included in the Exchange in its sole discretion, such that the applicable
aggregate Current Equity Value for all participating Former Oaktree Units is
equal to or less than the Former Oaktree Unit Threshold, and OCGH shall notify
Brookfield of the result of such reallocation.
(c)    Exchanges of OCGH Units. On the Exchange Date, each Exchanging LP shall
receive an amount equal to the Exchange Consideration for each OCGH Unit being
Exchanged by such Exchanging LP. To the extent the Exchange Consideration for
the Exchange is (i) cash, Class A Shares or Atlas Notes, Brookfield shall
purchase from each Exchanging LP the OCGH Units to be exchanged by such
Exchanging LP for such cash, Class A Shares or Atlas Notes (such OCGH Units, the
“Cash/Share/Note Exchange Units”) or (ii) ExchangeCo Units, OCGH shall acquire
from the OCGH Limited Partners participating in an Exchange pursuant to this
Agreement the OCGH Units to be exchanged for such ExchangeCo Units (such OCGH
Units, the “ExchangeCo Exchange Units”) and such OCGH Limited Partner shall sell
or transfer to Brookfield or, in the event the Exchange Consideration is
ExchangeCo Units, to OCGH, the Exchanged Units. As consideration for the sale of
Cash/Share/Note Exchange Units, Brookfield shall pay or cause to be paid to each
Exchanging LP the portion of the Exchange Consideration payable to such
Exchanging LP that is payable (at Brookfield’s election, subject to Section
2.1(f)(iii) and Article IV hereof) in cash, Class A Shares, Atlas Notes, or a
combination of the foregoing. As consideration for the transfer of ExchangeCo
Exchange Units, OCGH shall deliver to the Exchanging LP a number of ExchangeCo
Units equal to the number of ExchangeCo Exchange Units, subject to Section
2.1(f)(iii) and Article IV hereof. Following the Exchange Date, to the extent
not previously paid to an OCGH Limited Partner participating in an Exchange,
OCGH shall pay such OCGH Limited Partner the aggregate Tax Distribution in
respect of all OCGH Units exchanged by such Exchanging LP as and when paid to
all other holders of OCGH.
(d)    Redemption of OCGH Units. On the Exchange Date, immediately following the
exchange of the Cash/Share/Note Exchange Units pursuant to Section 2.1(c)
hereof, Brookfield shall tender for redemption, and OCGH shall redeem, each
Cash/Share/Note Exchange Unit received by Brookfield pursuant to Section 2.1(c)
and OCGH shall deliver to Brookfield a pro rata share of the partnership units
of each OpCo, such that the aggregate number of OpCo Units delivered in the
redemption comprises the Equivalent OpCo Units of the Cash/Share/Note Exchange
Units being redeemed.
(e)    Cancellation of Class B OCG Units, Class B AOH Units and OCGH Units.
Pursuant to Section 4.4 of the Oaktree Operating Agreement and Section 4.4 of
the AOH Operating Agreement, on the Exchange Date, a number of Class B OCG Units
and Class B AOH Units, each equal to the number of OCGH Units sold or
transferred pursuant to Section 2.1(c) (whether or not actually delivered) in
connection with the Exchanges effected on such Exchange Date, shall be
automatically canceled without any further action by any party. In addition, any
OCGH Units sold or transferred to OCGH pursuant to Section 2.1(c) (whether or
not actually delivered) in connection with the Exchanges effected on any
Exchange Date shall be automatically canceled without any further action by any
party.
(f)    Determination of Form of Exchange Consideration.
(i)    Notwithstanding anything to the contrary in this Agreement but subject to
Section 2.1(i), on each Exchange Date, each Exchanging LP shall be entitled to
receive Exchange Consideration in respect of all of its Exchanged Units to be
Exchanged on such Exchange Date.
(ii)    Notwithstanding anything to the contrary in this Agreement, (A) no later
than five (5) Business Days following a written request from Brookfield (which
request may be made no earlier than ten (10) Business Days following the
expiration of the applicable Open Period), OCGH shall provide Brookfield with
(I) a redacted version of the most recent Schedule K-1 for each Exchanging LP,
(II) (1) during the Initial Period, for those Exchanging LPs that are current
employees of a member of the Oaktree Operating Group (as defined in the Oaktree
Operating Agreement), a written confirmation from an officer of the Oaktree
Operating Group entity that is the employer for the Exchanging LPs who is also a
licensed attorney or certified public accountant certifying that such officer
took reasonable steps within the prior three months to verify that the
Exchanging LPs are accredited investors and identifying any Exchanging LPs that
are not accredited or for whom status as an accredited investor could not be
confirmed and (2) for those Exchanging LPs who are not current employees of a
member of the Oaktree Operating Group and otherwise after the Initial Period,
such supporting information as is necessary to satisfy Rule 506(c) under
Regulation D promulgated under the Securities Act, (III) a schedule listing each
Exchanging LP’s current tax basis in their respective Exchanged Units as of such
date, (IV) a schedule listing each Exchanging LP’s share of OCGH’s partnership
liabilities as of such date, (V) the then-current capitalization table of OCGH,
indicating the holders of OCGH Units and the number of OCGH Units held by each
such holder, and (VI) any other information reasonably requested by Brookfield
to allow Brookfield to determine whether to pay or cause the Exchange
Consideration to be paid in the form of Class A Shares, cash, ExchangeCo Units,
Atlas Notes or a combination of the foregoing, (B) prior to the expiration of
the Initial Period, each OpCo shall cooperate and provide responses with respect
to any reasonable written request of Brookfield received no later than thirty
(30) days following the later of (x) expiration of the applicable Open Period
and (y) the date the Current Equity Valuation Calculation is delivered pursuant
to Section 2.5(a) for information necessary for Brookfield to determine whether
to pay or cause the Exchange Consideration to be paid in the form of Class A
Shares, cash, ExchangeCo Units, Atlas Notes or a combination of the foregoing
and (C) it is understood and agreed that, prior to the expiration of the Initial
Period, the issuance of ExchangeCo Notes or Atlas Notes will not be precluded
due to the failure of any Oaktree Group Member to deliver any certificates or
other documents required by, or to comply with any representation, warranty,
covenant or other agreement contained in, an ExchangeCo Note Purchase Agreement
or an Atlas Note Purchase Agreement, respectively, in each case other than any
such failure that results from a Brookfield Consent Matter (as defined in the
Oaktree Operating Agreement). Any information required to be provided by OCGH
pursuant to this Section 2.1(f) initially may be provided in draft form based on
the information reasonably available to OCGH.
(iii)    Notwithstanding anything to the contrary in this Agreement or any other
agreement to which any OCGH Limited Partner may from time to time be a party, no
later than fifteen (15) Business Days prior to the applicable Exchange Date,
Brookfield shall notify OCGH in writing of the anticipated Exchange Date and of
Brookfield’s irrevocable determination whether to pay or cause the Exchange
Consideration to be paid in the form of Class A Shares, cash, ExchangeCo Units,
Atlas Notes or a combination of the foregoing, including the allocation among
each such form of consideration; provided, however, that (A) no more than 50% of
the Exchange Consideration in respect of the first $500,000,000 in aggregate
Current Equity Value of all OCGH Units entitled to receive Exchange
Consideration in connection with the delivery of an Aggregate Exchange Notice
during a particular Open Period shall take the form of ExchangeCo Units or Atlas
Notes, (B) if Atlas Notes form part of the Exchange Consideration, then the
amount of Exchange Consideration provided in the form of Class A Shares and cash
in the applicable Exchange must be equal to or greater than, in the aggregate,
the Atlas Note Minimum Amount, (C) with respect to any Exchanges occurring in
fiscal years 2020 and 2021, the Exchange Consideration shall consist solely of
cash, Class A Shares or a combination of the foregoing and (D) all Exchanging
LPs on each Exchange Date shall receive the same form of Exchange Consideration
(or, if Brookfield elects multiple forms of Exchange Consideration in any
Exchange, each Exchanging LP shall receive its pro rata proportion of each form
of Exchange Consideration); provided that if an Exchanging LP (1) is adversely
and disproportionately affected by a Blackout Period (relative to other
Exchanging LPs and whether due to possession of material non-public information
or otherwise) as jointly determined by OCGH and Brookfield acting in good faith,
then such Exchanging LP shall receive cash, Atlas Notes, ExchangeCo Units or any
combination of the foregoing (subject to the preceding clauses (A), (B) and (C))
in lieu of Class A Shares, (2) is resident in Canada and it is not possible to
issue free trading Class A Shares to such Exchanging LP in a manner that is
exempt from the prospectus requirements of applicable securities laws in the
applicable province or territory of Canada, then such Exchanging LP shall
receive cash, Atlas Notes, ExchangeCo Units or any combination of the foregoing
(subject to the preceding clauses (A), (B) and (C)) in lieu of Class A Shares or
(3) is not eligible to receive ExchangeCo Units or Atlas Notes pursuant to
Section 2.1(i), then such Exchanging LP shall instead receive cash, Class A
Shares or a combination of the foregoing. Notwithstanding anything to the
contrary in this Agreement, if all or any portion of the Exchange Consideration
consists of Class A Shares and the representation and warranty in Section 3.1(c)
would, on the date the closing of the Exchange would otherwise occur hereunder,
not be true and correct in all respects, Brookfield shall not be permitted to
pay the Exchange Consideration in Class A Shares and shall instead be required
to substitute cash, Atlas Notes or ExchangeCo Units in lieu of Class A Shares;
provided, that if the representation and warranty in Section 3.1(c) would not be
true and correct in all respects solely as a result of the existence of a
Blackout Period or the need for a reasonable additional period of time in order
to comply with applicable securities laws, then the Exchange Date may be delayed
to a date that, subject to compliance with Section 2.2(c), is no later than one
hundred and ten (110) days following the conclusion of the Open Period (but
will, in any event, occur on such earlier date when the representation and
warranty in Section 3.1(c) would be true and correct in all respects); provided,
further, that if the representation and warranty in Section 3.1(c) is true and
correct in all respects (but would not be true and correct in all respects
without the proviso to the first sentence thereof), then the provisions related
to accredited investors set forth herein with respect to issuances of Atlas
Notes and ExchangeCo Units shall apply to the initial issuances of such Class A
Shares, mutatis mutandis.
(iv)    To the extent any Exchange Consideration for an Exchange is in
ExchangeCo Units, the parties hereto shall cause each of their respective
Affiliates who is contemplated to be a party to, and who is not already a party
to, the Put Agreement and/or the Call Agreement to enter into such agreement
concurrently with the Closing of the applicable Exchange.
(g)    Suspension of Liquidity Rights. Notwithstanding anything to the contrary
herein, as of the earlier of (a) the expiration of the Initial Period, and (b)
December 31, 2023, if the Required Closed-End Amendment Percentage is less than
80%, then the rights to initiate Exchanges pursuant to this Article II shall be
suspended until such time as the Required Closed-End Amendment Percentage is at
least 80%.
(h)    Withholding. Brookfield or the Paying Agent shall be entitled to deduct
and withhold, or cause to be deducted or withheld, from the amounts payable
pursuant to this Agreement such amounts as are required to be deducted and
withheld under the Code or other applicable Tax laws. Prior to withholding any
amounts pursuant to this Section 2.1(h), Brookfield or Paying Agent (as
applicable) will provide at least ten (10) Business Days prior written notice to
the Person in respect of which such withholding is made, and shall cooperate
with such Person to reduce or eliminate such withholding (including by providing
such Person an opportunity to provide any applicable Tax forms); provided that
no such prior notice will be required (i) for withholding pursuant to Section
1445 of the Code with respect to an Exchanging LP, if OCGH does not timely
provide the certificate described in Section 2.2(d)(i)(B) of this Agreement or
(ii) for withholding pursuant to Section 1446(f) of the Code with respect to an
Exchanging LP, if such Exchanging LP does not timely provide the form described
in Section 2.2(d)(i)(A)(I) of this Agreement. Any such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such deduction and withholding was made; provided that such
amounts are remitted to the applicable Governmental Entities. Any deductions or
withholdings made from the Exchange Consideration payable pursuant to this
Agreement shall be made (1) first from any Exchange Consideration payable in the
form of cash (it being understood, for the avoidance of doubt, that the amount
of any deduction or withholding shall not be limited to the amount of such
cash), (2) second from any Exchange Consideration payable in the form of Class A
Shares (it being understood, for the avoidance of doubt, that the amount of any
deduction or withholding shall not be limited to the amount of such Class A
Shares), and (3) last from any Exchange Consideration payable in the form of
Atlas Notes or ExchangeCo Units.
(i)    Exemptions. Any ExchangeCo Units or Atlas Notes issued pursuant to the
terms of this Agreement have not been, and will not be, registered under the
Securities Act and will be issued only in transactions exempt from such
registration. In particular, any such ExchangeCo Units or Atlas Notes will be
issued only to Exchanging LPs that are (A) non-U.S. persons in offshore
transactions in compliance with Regulation S under the Securities Act, (B)
accredited investors (as defined in Rule 501 under Regulation D promulgated
under the Securities Act) in a manner complying with the conditions set forth in
Rule 506(c) under Regulation D promulgated under the Securities Act and/or (C)
resident in Canada in a manner that is exempt from the prospectus requirements
of applicable securities laws in the applicable provinces and territories of
Canada. The parties hereto agree to reasonably cooperate with each other in
order to ensure compliance with the foregoing, including (w) making or obtaining
appropriate written representations regarding the status of Exchanging LPs, (x)
facilitating reasonable investigation into the status thereof as contemplated by
Rule 506(c)(2) under Regulation D promulgated under the Securities Act, (y)
making or obtaining other representations customary in private placement
transactions, and (z) making available appropriate information and opportunities
to conduct due diligence. The parties hereto agree that any OCGH Limited Partner
that is unable to make necessary representations or make available necessary
information may not be able to receive ExchangeCo Units or Atlas Notes in an
Exchange, and shall instead receive cash, Class A Shares or a combination of the
foregoing. OCGH hereby agrees to use commercially reasonable efforts to cause
any such OCGH Limited Partners to become “accredited investors”, or otherwise
eligible to participate in a private placement, including by appointing a
“purchaser representative” (at Brookfield’s sole cost and expense) pursuant to
Rule 506 (it being understood that the parties hereto will cooperate in good
faith to establish eligibility of an OCGH Limited Partner to participate in a
private placement). In the event that, notwithstanding the foregoing, there are
OCGH Limited Partners participating in an Exchange who are not “accredited
investors” and are ineligible to participate in a private placement, and the
value of the OCGH Units in such Exchange owned by such OCGH Limited Partners
exceeds $20,000,000, then OCGH and Brookfield shall cooperate in good faith to
determine and implement an approach in respect of the OCGH Units owned by such
OCGH Limited Partners in excess of such amount that would be economically
equivalent to the Atlas Notes and/or ExchangeCo Units being received by the
other Exchanging LPs.

Section 2.2    Closing Procedures.
(a)    Exchange Date. The closing of any sale or exchange of an OCGH Limited
Partner’s OCGH Units hereunder shall occur on or prior to the ninety-fifth
(95th) day following the expiration of the applicable Open Period (the date on
which the closing of any such sale or exchange occurs, the “Exchange Date”),
subject to delay pursuant to the penultimate proviso to Section 2.1(f)(iii) or
to comply with Section 2.2(c); provided that, in the event the Valuation Firm
has not completed its review and made its determination pursuant to Section 2.5
on or prior to the eighty-fifth (85th) day following expiration of the
applicable Open Period, then the Exchange Date pursuant to this Section 2.2(a)
shall be no earlier than the final determination by the Valuation Firm of the
Current Equity Value, and no later than the date that is five (5) Business Days
following the final determination by the Valuation Firm of the Current Equity
Value; provided, however, that the final determination by such Valuation Firm
shall not exceed the ninetieth (90th) day following the expiration of the
applicable Open Period.
(b)    Location. On the Exchange Date, the parties shall effect the closing (the
“Closing”) of the transactions contemplated by Section 2.1 at the offices of
Oaktree Capital Group, LLC, 333 South Grand Avenue, 28th Floor, Los Angeles,
California 90071, in the manner set forth in this Section 2.2 or at such other
time, at such other place and in such other manner as OCGH and Brookfield shall
mutually agree.
(c)    Absence of Injunctions or Decrees. The obligations of the parties to this
Agreement to consummate an Exchange shall be subject to the condition that there
shall be no law, rule, regulation, injunction, restraining order or decree of
any nature of any Governmental Entity that is in effect that restrains or
prohibits such Exchange.
(d)    Exchange Deliveries.
(i)    No later than five (5) Business Days following (x) the written request by
Brookfield (which request may be made no earlier than ten (10) Business Days
following the expiration of the applicable Open Period) or (y) notification by
Brookfield of the Exchange Date pursuant to Section 2.1(f)(iii), with respect to
each OCGH Limited Partner participating in such Closing:
A.
each Exchanging LP participating in such Closing shall deliver, or shall
instruct the delivery of on its behalf, to the Paying Agent either (I) an IRS
Form W-9 or (II) a certification from OCGH dated as of the Exchange Date which
complies with the requirements of Section 7.03 of IRS Notice 2018-29 or any
corresponding requirements of any superseding Treasury Regulations or other
official guidance, certifying the amount of the OCGH Limited Partner’s share of
OCGH’s partnership liabilities (which certification, if OCGH is not the Paying
Agent, OCGH may deliver directly to Brookfield on behalf of the Exchanging LP);

B.
OCGH shall deliver, or shall instruct the delivery of on its behalf, to the
Paying Agent a certificate from OCGH dated as of the Exchange Date which
complies with the requirements of Treasury Regulation Section 1.1445-11T(d)(2),
certifying that the transactions contemplated hereby are exempt from withholding
under Section 1445 of the Code; and

C.
the Paying Agent shall (or if the Paying Agent is not OCGH, the parties shall
direct the Paying Agent to) deliver to Brookfield, upon receipt, the forms
and/or certificates delivered by the OCGH Limited Partners and OCGH pursuant to
Section 2.2(d)(i)(A) and/or Section 2.2(d)(i)(B).

(ii)    At each Closing, with respect to each OCGH Limited Partner participating
in such Closing:
A.
each OCGH Limited Partner participating in such Closing shall deliver, or shall
instruct the delivery of on its behalf, to the Paying Agent the number of OCGH
Units to be sold by such OCGH Limited Partner;

B.
Brookfield and OCGH, as applicable, shall deliver, or cause to be delivered, in
each case to the extent applicable, (1) to the Paying Agent its pro rata portion
of the Exchange Consideration (in cash, ExchangeCo Units, Atlas Notes or a
combination of the foregoing) for the number of OCGH Units being acquired by
Brookfield or OCGH, as applicable and (2) to the applicable OCGH Limited
Partner, as directed by OCGH, its pro rata portion of the Exchange Consideration
in Class A Shares, in each case as determined pursuant to Section 2.1(f); and

C.
OCGH shall deliver to the Paying Agent, to the extent certificated, the
certificate or certificates representing a number of Class B OCG Units and Class
B AOH Units in each case equal to the number of OCGH Units being acquired by
Brookfield or OCGH.

(e)    Additional Exchange Deliveries. In addition to the closing deliveries
provided for with respect to each OCGH Limited Partner, on any Exchange Date if
OCGH delivers to the Paying Agent a certificate or certificates that represent
more Class B OCG Units or Class B AOH Units than the number of OpCo Units to be
delivered to Brookfield in connection with all Exchanges occurring on such
Exchange Date, each of Oaktree and Atlas OCM shall deliver to the Paying Agent a
certificate or certificates registered in the name of OCGH representing a number
of Class B OCG Units and Class B AOH Units, respectively, equal to such excess.
(f)    Paying Agent. After receiving all required closing deliveries set forth
in Sections 2.2(d) and 2.2(e) for all Closings occurring on an Exchange Date,
the Paying Agent shall deliver (or if the Paying Agent is not OCGH, the parties
hereto shall direct the Paying Agent to deliver):
(i)    to each Exchanging LP, cash, ExchangeCo Units, Atlas Notes or any
combination of the foregoing (as determined by Brookfield) representing the
Exchange Consideration for the number of OCGH Units delivered by or on behalf of
such OCGH Limited Partner on such Exchange Date;
(ii)    to Brookfield or OCGH, as applicable, the portion of the OCGH Units
being acquired by Brookfield or OCGH, as applicable on such Exchange Date;
(iii)    to Oaktree, the certificates, if any, representing the number of Class
B OCG Units and Class B AOH Units in each case equal to the number of OCGH Units
being acquired by Brookfield or OCGH, as applicable; and
(iv)    to OCGH, the certificates delivered by Oaktree pursuant to Section
2.2(e), if any.

Section 2.3    Dispute Resolution. Subject to Section 2.5, to the extent that
OCGH (on behalf of itself or any OCGH Limited Partner) or Brookfield has a
reasonable, good faith dispute with regard to any determinations,
interpretations, calculations or adjustments of Oaktree, Atlas OCM or Brookfield
other than with respect to the calculation of the Current Equity Value (which
shall be addressed solely pursuant to Section 2.5), OCGH or Brookfield shall
provide the other party with written notice of such good faith dispute (the
“Notice of Dispute”), together with a reasonably detailed explanation of such
dispute. Promptly upon the delivery of the Notice of Dispute (but no later than
three (3) days), each of OCGH and Brookfield shall appoint a member of its
senior management, and such members of senior management will negotiate in good
faith and attempt to resolve such dispute; provided that if such members of
senior management are unable to resolve such dispute within twenty (20) days
following the delivery of the Notice of Dispute, then the members of senior
management shall submit such dispute to arbitration in accordance with the
procedure set forth in Section 5.11.

Section 2.4    Termination of Exchanges. At any time following the eighth (8th)
anniversary of the Merger Closing Date, Brookfield may provide written notice to
each OCGH Limited Partner, pursuant to Section 5.1, of the termination of any
Open Periods beginning no earlier than 36 months following the date of such
notice.

Section 2.5    Delivery of Valuation.
(a)    Current Equity Value Calculation. As soon as reasonably practicable, but
no later than sixty (60) days following the end of each calendar year (or ninety
(90) days following the end of each of calendar years 2020 and 2021), Oaktree
(which, solely for purposes of this Section 2.5, shall include Atlas OCM) shall
prepare and deliver to Brookfield (or after the expiration of the Initial
Period, to OCGH) (Brookfield, or after the expiration of the Initial Period,
OCGH, the “Non-Control Party”, and OCGH, or, after the expiration of the Initial
Period, Brookfield, the “Control Party”)) the consolidated audited financial
statements of the OpCos prepared in accordance with GAAP, a calculation of each
component of the Current Equity Value (other than clause (ii) of the definition
thereof) for the immediately preceding calendar year and a bridge to GAAP for
such components of the Current Equity Value Calculation that are non-GAAP,
together with all of the components thereto (including all of the components of
Total Equity Value), together with all reasonable supporting documentation (the
“Current Equity Value Calculation”). Oaktree and its representatives shall make
available or cause to be made available to the Non-Control Party and its
representatives all work papers and other books and records used in preparing
the Current Equity Value Calculation and provide reasonable access to members of
its accounting and financial staff and outside auditors in connection with the
Non-Control Party’s review thereof; provided, however, that the accountants of
Oaktree shall not be obliged to make any work papers available to the
Non-Control Party except in accordance with such accountants’ normal disclosure
procedures and then only after such firm has signed a customary agreement
relating to such access to work papers in form and substance reasonably
acceptable to such accountants.
(b)    Dispute Notice. The Non-Control Party shall have 30 days following
receipt of the Current Equity Value Calculation to notify the Control Party in
writing (a “Dispute Notice”) of any dispute of any item, calculation or other
matter contained in the Current Equity Value Calculation, including in the event
that insufficient supporting documentation was delivered to the Non-Control
Party, which Dispute Notice shall set forth a description of the items,
calculations or matter disputed. If the Non-Control Party delivers a Dispute
Notice during such 30 day period, then the items, calculations and other matters
that are specified in such Dispute Notice shall be deemed in dispute and all
other items, calculations and matters set forth in the Current Equity Value
Calculation shall be final and binding. If the Non-Control Party fails to
deliver a Dispute Notice to the Control Party within such 30 day period or if
the Non-Control Party at any time during such 30 day period notifies the Control
Party in writing that the Non-Control Party agrees with the Current Equity Value
Calculation in its entirety (or any particular items, calculations or matters
set forth in the Current Equity Value Calculation), then the Current Equity
Value Calculation (or such item, calculation or matter, as applicable) shall
become final and binding.
(c)    Valuation Dispute. In the event that the Non-Control Party delivers a
Dispute Notice, then the Non-Control Party and the Control Party shall work in
good faith to resolve the Non-Control Party’s objections set forth therein and
the calculation of the Current Equity Value. In the event the Non-Control Party
and the Control Party fail to agree on the Current Equity Value within thirty
(30) days after delivery of the Dispute Notice, then the applicable disputed
items shall be promptly referred for valuation to a nationally recognized
valuation firm (which may be the valuation practice of a nationally-recognized
investment bank or accounting firm) with experience valuating asset management
firms (the “Valuation Firm”) which shall determine, no later than ninety (90)
days following the expiration of the applicable Open Period, the computation of
the items remaining in dispute and the resulting calculation of the Current
Equity Value, in each case in accordance with the terms of this Agreement. In
resolving any disputed item, the Valuation Firm (i) shall be bound by the
Historic Principles and the provisions of this Agreement, (ii) may not assign a
value to any item greater than the greatest value for such item claimed by
either party or less than the smallest value for such item claimed by either
party and (iii) shall take into account only the Dispute Notice and the
information and documents provided to the Valuation Firm by or on behalf of the
Non-Control Party or the Control Party (i.e., not on the basis of independent
review). The Valuation Firm shall consider only the disputed matters that were
included in the Dispute Notice and that the Non-Control Party and the Control
Party were unable to resolve. Neither the Non-Control Party nor the Control
Party shall meet or have any conversations separately with the Valuation Firm
(other than conversations limited to the submission of a request for documents
or information by the Valuation Firm to such party) without the other party’s
prior written consent. Each of the Non-Control Party and the Control Party may
also furnish to the Valuation Firm such other information and documents as it
deems relevant or such information and documents as may be requested by the
Valuation Firm; provided, that it delivers a copy thereof substantially
simultaneously to the other party. The aggregate fees, costs and expenses of the
Valuation Firm shall be borne by the Oaktree Operating Group (provided that each
party will bear their own legal fees with respect to any of the matters pursuant
to this Section 2.5). During the review by the Valuation Firm, each party agrees
that it will, and agrees to direct its independent accountants to, reasonably
cooperate and assist in the calculation of the Current Equity Value Calculation
and in the conduct of the review by the Valuation Firm of any proposed
calculations of the Current Equity Value Calculation or the components thereof,
including the Total Equity Value, and the making reasonably available to the
extent necessary, of books, records, work papers and personnel; provided,
however, that the accountants of Oaktree, the Control Party and the Non-Control
Party shall not be obliged to make any work papers available to the Valuation
Firm except in accordance with such accountants’ normal disclosure procedures
and then only after such firm has signed a customary agreement relating to such
access to work papers in form and substance reasonably acceptable to such
accountants. The Current Equity Value Calculation as determined by the Valuation
Firm shall be final and binding on the parties hereto absent manifest error. For
the avoidance of doubt, any disputes with respect to the Current Equity Value
Calculation shall be resolved pursuant to the terms of this Section 2.5, to the
exclusion of any other dispute resolution mechanism provided in this Agreement,
including Sections 2.3 and 5.11. The Control Party and the Non-Control Party
shall mutually agree on a Valuation Firm or absent such agreement, the Valuation
Firm shall be selected through arbitration pursuant to Section 5.11. It is
further understood and agreed that the Control Party shall cause Oaktree and
Atlas OCM to comply with their obligations under this Agreement.

Section 2.6    Total Equity Value.
(a)    Acquisitions and Dispositions. With respect to any completed acquisition
or disposition, OCGH and Brookfield agree to negotiate in good faith to adjust
the Total Equity Value and the components thereof on a pro forma basis for (i)
the preceding three year period to properly reflect the impact on (x) Base Fee
Earnings and (y) Net Incentives Created or (ii) item “C” under the definition of
“Total Equity Value”.
(b)    Consolidation of DL Capital or Other Investment Manager. This Agreement
assumes that the Oaktree Group’s interest in DL Capital is a minority interest.
In the event that the Oaktree Group’s interest in DL Capital or any other
investment manager increases after the date hereof such that DL Capital or such
other investment manager is consolidated in the financial statements of the
OpCos or controlled by the Oaktree Group under applicable law, the parties
hereto agree to negotiate in good faith to adjust the Total Equity Value and the
components thereof on a pro forma basis for (i) the preceding three year period
to properly reflect the impact on (x) Base Fee Earnings and (y) Net Incentives
Created or (ii) item “C” under the definition of “Total Equity Value”.
(c)    LTIP. To the extent that, following the date hereof, OCGH issues
additional OCGH Units in accordance with the OCGH Partnership Agreement that are
not Exchangeable Units, then the parties hereto agree to negotiate in good faith
to adjust the Total Equity Value and the components thereof.

Section 2.7    Post-Closing Consents and Amendments.
(a)    Formation of New Funds. With respect to each Company Fund formed during
the Initial Period (and each Managed Account and sub-advisory relationship, the
Investment Advisory Arrangement for which is entered into during the Initial
Period), each Oaktree Group Member shall include in the partnership agreement,
operating agreement, shareholders’ agreement or similar governing agreement
(including a side letter) of such Company Fund (or the Investment Advisory
Arrangement for such Managed Account or sub-advisory relationship), provisions
that (i) provide for the advance approval of the assignment (within the meaning
of the Advisers Act) of the applicable Investment Advisory Arrangement to
Brookfield or its Affiliates and (ii) other than with respect to Registered
Funds, modify the definition of “affiliate” contained therein such that no
affiliate of Oaktree, any OpCo, or its or their direct and indirect subsidiaries
in respect of which an actual or virtual information barrier is in place, or in
respect of which there is no coordination or consultation in respect of
investment decisions (in each case, as determined by Oaktree in its discretion
based on the relevant facts and circumstances applicable to each particular
situation) shall be deemed to be an “affiliate” of Oaktree, any OpCo, or its or
their direct and indirect subsidiaries for purposes of such governing agreement
(or such Investment Advisory Arrangement) or otherwise provide that none of BAM
or any of its affiliates will be an “affiliate” of Oaktree, any OpCo, or its or
their direct and indirect subsidiaries for purposes of such governing agreement
(or such Investment Advisory Arrangement).
(b)    Required Amendments.
(i)    As soon as reasonably practicable following the Merger Closing Date, with
respect to each Company Fund that does not require affirmative consent to
approve amendments to such Company Fund’s partnership agreement, operating
agreement, shareholders’ agreement or similar governing agreement, the Oaktree
Group shall amend such partnership agreement, operating agreement, shareholders’
agreement or similar governing agreement of such Company Fund to include the
Required Amendment.
(ii)    As soon as reasonably practicable following the Merger Closing Date,
with respect to each Company Fund that requires affirmative consent to approve
amendments to such Company Fund’s partnership agreement, operating agreement,
shareholders’ agreement or similar governing agreement, the Oaktree Group shall
use reasonable best efforts to amend such partnership agreement, operating
agreement, shareholders’ agreement or similar governing agreement of such
Company Fund to include the Required Amendment.
(iii)    As soon as reasonably practicable following the Merger Closing Date,
with respect to each Managed Account or sub-advisory relationship for which a
Negative Consent is not sufficient under the applicable Investment Advisory
Arrangement for approval of an assignment (within the meaning of the Advisers
Act) to Brookfield or its Affiliates, the Oaktree Group shall use reasonable
best efforts to amend such Investment Advisory Arrangement of such Managed
Account or such sub-advisory relationship to include the Required Amendment.
(iv)    Brookfield shall have the reasonable opportunity to review drafts of,
and Oaktree shall obtain Brookfield’s prior written consent (such consent not to
be unreasonably withheld) to the form and substance of (i) the Required
Amendment and any related notice and consent form for any Company Fund, Managed
Account or sub-advisory relationship, and (ii) the provisions required to be
included in the partnership agreement, operating agreement, shareholders’
agreement or similar governing agreement for each Company Fund formed during the
Initial Period (or, in the case of a new Managed Account or new sub-advisory
relationship, included in its Investment Advisory Arrangement) as contemplated
by Section 2.7(a) hereof; provided, that, if Oaktree has previously obtained
Brookfield’s consent to the form and substance of a Required Amendment or the
required provisions contemplated by this Section 2.7, Oaktree shall not be
required to obtain Brookfield’s consent to subsequent amendments if the form and
substance of such amendments and related notices and consent forms are
substantially the same as the Required Amendment (or required provisions) and
related notice and consent form previously reviewed and approved by Brookfield.

Section 2.8    Additional Payments. On each of the first (1st), second (2nd) and
third (3rd) anniversary of the Merger Closing Date, Brookfield (on behalf of
itself and on behalf of Oaktree LLC and Oaktree AIF) shall pay to OCGH as
administrative agent on behalf of the limited partners of OCGH set forth in the
books and records thereof (for the avoidance of doubt, regardless of whether
they are a limited partner as of any applicable payment date) a cash payment of
$66,000,000 in the aggregate (each such payment, an “Additional Payment”), which
shall be allocated among such limited partners based on their percentage
interests in such Additional Payment as determined by OCGH in its sole
discretion; provided, that notwithstanding anything to the contrary in this
Agreement, OCGH shall be permitted to offset any Additional Payment received on
behalf of a Limited Partner by any Tax indemnity payments paid or payable by
OCGH pursuant to the limited partnership agreement (or other organizational
document) of an OpCo that are attributable to such Limited Partner to the extent
such Tax indemnity payments did not reduce distributions to OCGH attributable to
such Limited Partner or any other liabilities of OCGH that OCGH determines are
attributable to such Limited Partner; provided, further, that nothing in this
Agreement shall expand any obligations of OCGH to indemnify for Taxes pursuant
to the limited partnership agreement (or other organizational document) of an
OpCo. The parties agree that (x) a portion of each Additional Payment will be
treated for U.S. federal (and applicable state and local) income Tax purposes as
consideration for the exchange of OCGH Units on the Merger Closing Date and (y)
a portion of each Additional Payment will be treated for U.S. federal (and
applicable state and local) income Tax purposes as consideration for the future
Exchanges following the Merger Closing Date (and any portion attributable to a
future Exchange shall be treated as an open transaction for U.S. federal (and
applicable state and local) income Tax purposes until such future Exchange
occurs). The Additional Payments will be allocated between exchanges of OCGH
Units on the Merger Closing Date and Exchanges after the Merger Closing Date in
accordance with the methodology set forth in Exhibit I, whether or not future
Exchanges occur in accordance with the timing assumptions reflected on Exhibit
I. Prior to the first anniversary of the Merger Closing Date, OCGH may make one
update to such allocation in a manner consistent with such methodology to take
into account any updated information regarding the built-in gain of the limited
partners as of the Merger Closing Date and will deliver an updated allocation
schedule to Brookfield.

ARTICLE III    

REPRESENTATIONS & WARRANTIES

Section 3.1    Representations and Warranties of Brookfield. Brookfield
represents and warrants to each OCGH Limited Partner, as of each Exchange Date,
as follows:
(a)    Existence and Power.
(i)    Brookfield is duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite limited liability
company or other applicable power and authority to enter into this Agreement and
to perform its obligations hereunder. Brookfield has all requisite corporate or
other applicable power and authority to own, operate and lease its properties,
rights and assets and to carry on its business as it is being conducted on the
date of this Agreement.
(ii)    Except as would not, individually or in the aggregate, constitute a
Material Adverse Effect on Brookfield, Brookfield has been duly qualified as a
foreign corporation or other entity for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, rights and assets or conducts any business so as to require
such qualification. Except as would not, individually or in the aggregate,
constitute a Material Adverse Effect on Brookfield, each subsidiary of
Brookfield (other than the OpCos and their subsidiaries) has been duly organized
and is validly existing in good standing (to the extent that the concept of
“good standing” is recognized by the applicable jurisdiction) under the laws of
its jurisdiction of organization.
(b)    Authorization.  The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated herein have been duly
authorized by Brookfield and, in the case of the issuance of any Class A Shares
upon any Exchange in accordance with the terms of this Agreement, by BAM. 
Assuming this Agreement constitutes the valid and binding obligation of the
other parties hereto, this Agreement is a valid and binding obligation of
Brookfield, enforceable against Brookfield in accordance with its terms, subject
to the limitation of such enforcement by (i) the effect of bankruptcy,
insolvency, reorganization, receivership, conservatorship, arrangement,
moratorium or other laws affecting or relating to creditors’ rights generally or
(ii) the rules governing the availability of specific performance, injunctive
relief or other equitable remedies and general principles of equity, regardless
of whether considered in a proceeding in equity or at law (the “Enforceability
Exceptions”). 
(c)    Valid Issuance of Class A Shares.  The Class A Shares to be issued in any
Exchange have been duly authorized, and when issued in an Exchange, all such
Class A Shares shall (i) be validly issued, fully paid, nonassessable and free
of pre-emptive or similar rights, (ii) be issued to the applicable OCGH Limited
Partners in a transaction registered under the Securities Act, (iii) be
delivered without restrictive legends, via book-entry or, if so elected by the
applicable OCGH Limited Partner, in certificated form or in street name, (iv) be
listed on the New York Stock Exchange or NASDAQ and any other United States
national securities exchange or Canadian securities exchange on which shares of
the same class are then listed, (v) not be subject to any restriction on
transfer imposed by any contractual obligation with BAM, Brookfield or any of
their Affiliates, other than the Registration Rights Agreement, (vi) not be
subject to (and that BAM reasonably believes at the Exchange Date will,
continuously for the ten (10) consecutive Business Days immediately following
the Exchange Date, remain free from) any restriction on transfer (including a
Blackout Period) by the recipient thereof and (vii) if the applicable OCGH
Limited Partner upon receipt of such Class A Shares holds Registrable Securities
(as defined in the Registration Rights Agreement), resale of such Registrable
Securities is covered by an effective registration statement that is Available
(as defined in the Registration Rights Agreement); provided that if a
Governmental Entity issues an order, decree, ruling or injunction to the effect
that, or otherwise indicates verbally or in writing to BAM or its counsel that,
the Securities Act does not permit the registration of Class A Shares to be
issued in an Exchange, then (x) the representation and warranty set forth in the
foregoing clauses (ii) and (iii) shall not apply and (y) the foregoing clause
(v) shall not fail to be true and correct in all respects solely due to (1) the
existence of an agreement containing customary restrictions on transferring
privately placed Class A Shares in violation of securities laws or (2) the
inclusion of a restrictive legend on the Class A Shares. Each Exchanging LP to
which Class A Shares are issued shall, upon issuance, have good and valid title
thereto, free and clear of any liens (other than transfer restrictions under
securities laws).
(d)    Non-Contravention/No Consents.  The execution, delivery and performance
of the Agreement and the issuance of any Class A Share upon any Exchange in
accordance with the terms of this Agreement does not conflict with, violate or
result in a breach of any provision of, or constitute a default under, or result
in the termination of or accelerate the performance required by, or result in a
right of termination or acceleration under, with respect to BAM: (i) the
organizational documents of BAM, (ii) any credit agreement, mortgage, note,
indenture, deed of trust, lease, license, loan agreement or other agreement
binding upon BAM or any of its subsidiaries or (iii) any permit, government
license, judgment, order, decree, ruling, injunction, statute, law, ordinance,
rule or regulation applicable to BAM or any of its subsidiaries, other than in
the cases of clauses (ii) and (iii) as would not, individually or in the
aggregate, constitute a Material Adverse Effect on BAM.  Assuming the accuracy
of the representations of the other parties set forth herein, other than as have
been obtained prior to the applicable Exchange Date, no consent, approval, order
or authorization of, or registration, declaration or filing with, any
Governmental Entity is required on the part of BAM or any of its subsidiaries in
connection with the issuance of any Class A Share upon any Exchange in
accordance with the terms of this Agreement, except for any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made would not, individually or in the
aggregate, constitute a Material Adverse Effect on BAM
(e)    Brokers and Finders.  Brookfield has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees any of the other parties would be required to pay.

Section 3.2    Representations and Warranties of ExchangeCo. ExchangeCo
represents and warrants to each OCGH Limited Partner, as of each Exchange Date,
as follows:
(a)    Existence and Power.
(i)    ExchangeCo is duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite partnership power and
authority to enter into this Agreement and to perform its obligations hereunder.
ExchangeCo has all requisite corporate or other applicable power and authority
to own, operate and lease its properties, rights and assets and to carry on its
business as it is being conducted on the date of this Agreement.
(ii)    Except as would not, individually or in the aggregate, constitute a
Material Adverse Effect on ExchangeCo, ExchangeCo has been duly qualified as a
foreign corporation or other entity for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, rights and assets or conducts any business so as to require
such qualification. Except as would not, individually or in the aggregate,
constitute a Material Adverse Effect on ExchangeCo, each subsidiary of
ExchangeCo has been duly organized and is validly existing in good standing (to
the extent that the concept of “good standing” is recognized by the applicable
jurisdiction) under the laws of its jurisdiction of organization.
(b)    Authorization.  The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated herein, including the
Exchange as well as issuance of any ExchangeCo Unit upon any Exchange in
accordance with the terms of this Agreement, have been duly authorized by all
other necessary action on the part of ExchangeCo.  Assuming this Agreement
constitutes the valid and binding obligation of the other parties hereto, this
Agreement is a valid and binding obligation of ExchangeCo, enforceable against
ExchangeCo in accordance with its terms, subject to the limitation of such
enforcement by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to creditors’ rights generally or (ii) the Enforceability
Exceptions. 
(c)    Valid Issuance of ExchangeCo Units.  The ExchangeCo Units to be issued in
any Exchange have been duly authorized, and when issued in an Exchange, all such
ExchangeCo Units shall be validly issued, fully paid, nonassessable and free of
pre-emptive or similar rights. Each Exchanging LP to which ExchangeCo Units are
issued shall, upon issuance thereof, have good and valid title thereto, free and
clear of any liens other than transfer restrictions set forth in the
organizational documents of ExchangeCo and under securities laws).
(d)    Non-Contravention/No Consents.  The execution, delivery and performance
of the Agreement and the issuance of any ExchangeCo Unit or underlying
ExchangeCo Note upon any Exchange in accordance with the terms of this Agreement
(the issuer thereof, an “Issuer”) does not conflict with, violate or result in a
breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by, or result in a right
of termination or acceleration under, (i) the organizational documents of such
Issuer, (ii) any credit agreement, mortgage, note, indenture, deed of trust,
lease, license, loan agreement or other agreement binding upon such Issuer or
any of its subsidiaries, or (iii) any permit, government license, judgment,
order, decree, ruling, injunction, statute, law, ordinance, rule or regulation
applicable to such Issuer or any of its subsidiaries, other than in the cases of
clauses (ii) and (iii) as would not, individually or in the aggregate,
constitute a Material Adverse Effect on such Issuer.  Assuming the accuracy of
the representations of the other parties set forth herein, other than as have
been obtained prior to the date of this Agreement, no consent, approval, order
or authorization of, or registration, declaration or filing with, any
Governmental Entity is required on the part of such Issuer or any of its
subsidiaries in connection with the applicable issuance upon any Exchange in
accordance with the terms of this Agreement, except for any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made would not, individually or in the
aggregate, constitute a Material Adverse Effect on such Issuer.
(e)    Brokers and Finders.  ExchangeCo has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees any of the other parties would be required to pay.

Section 3.3    Representations and Warranties of OCGH. OCGH represents and
warrants to Brookfield, as of the date of this Agreement, as follows:
(a)    Existence and Power.
(i)    OCGH is duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite partnership power and
authority to enter into this Agreement and to perform its obligations hereunder.
OCGH has all requisite power and authority to own, operate and lease its
properties, rights and assets and to carry on its business as it is being
conducted on the date of this Agreement.
(ii)    Except as would not, individually or in the aggregate, constitute a
Material Adverse Effect on OCGH, OCGH has been duly qualified as a foreign
corporation or other entity for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties, rights and assets or conducts any business so as to require such
qualification. Except as would not, individually or in the aggregate, constitute
a Material Adverse Effect on OCGH, each subsidiary of OCGH has been duly
organized and is validly existing in good standing (to the extent that the
concept of “good standing” is recognized by the applicable jurisdiction) under
the laws of its jurisdiction of organization.
(b)    Authorization.  The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated herein, have been duly
authorized by all other necessary action on the part of OCGH.  Assuming this
Agreement constitutes the valid and binding obligation of the other parties
hereto, this Agreement is a valid and binding obligation of OCGH, enforceable
against OCGH in accordance with its terms, subject to the limitation of such
enforcement by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to creditors’ rights generally or (ii) the Enforceability
Exceptions. 
(c)    Non-Contravention/No Consents.  The execution, delivery and performance
of the Agreement does not conflict with, violate or result in a breach of any
provision of, or constitute a default under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, (i) the organizational documents of OCGH, (ii) any credit
agreement, mortgage, note, indenture, deed of trust, lease, license, loan
agreement or other agreement binding upon OCGH or any of its subsidiaries, or
(iii) any permit, government license, judgment, order, decree, ruling,
injunction, statute, law, ordinance, rule or regulation applicable to OCGH or
any of its subsidiaries, other than in the cases of clauses (ii) and (iii) as
would not, individually or in the aggregate, constitute a Material Adverse
Effect on OCGH.  Assuming the accuracy of the representations of the other
parties set forth herein, other than as have been obtained prior to the date of
this Agreement, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required on
the part of OCGH or any of its subsidiaries in connection with any Exchange in
accordance with the terms of this Agreement, except for any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made would not, individually or in the
aggregate, constitute a Material Adverse Effect on such Issuer.
(d)    Brokers and Finders.  OCGH has not retained, utilized or been represented
by, or otherwise become obligated to, any broker, placement agent, financial
advisor or finder in connection with the transactions contemplated by this
Agreement whose fees any of the other parties would be required to pay.
(e)    Accredited Investors. To the best of OCGH’s knowledge, each limited
partner of OCGH that is a current employee of a member of the Oaktree Operating
Group is an accredited investor (as defined in Rule 501 under Regulation D
promulgated under the Securities Act).

ARTICLE IV    

PROTECTIVE PROVISIONS

Section 4.1    Certain Events.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence of any of the events set forth in clause (b) of this Section
4.1, the provisions set forth in this Section 4.1 shall apply. Brookfield shall
provide OCGH with prompt written notice of the occurrence (or expected
occurrence) of any of such events, and in any event within seven (7) Business
Days of the occurrence thereof (and, in the case of any expected occurrence
thereof, within seven (7) Business Days of the date on which Brookfield becomes
aware or should have become aware of such expected occurrence thereof), in each
case, specifying the nature and extent thereof and, if applicable, the
corrective action taken or proposed to be taken with respect thereto.
(b)    In the case of a Competitor Acquisition Event or in the event of a
Bankruptcy Event (collectively, a “Buyback Event”), OCGH shall be entitled to
require the Brookfield Group, upon delivery of a written notice (a “Buyback
Notice”) to Brookfield within 30 days following notice to OCGH of the occurrence
of a Buyback Event, to promptly sell (or cause to be sold) all of the OpCo Units
that are directly or indirectly held by Brookfield Group Members (“Brookfield
OpCo Units”) to OCGH or such other entity as designated by OCGH such that each
of the OpCos would be wholly-owned, directly or indirectly, by OCGH (the
“Buyback Right”), which sale may, solely at the election of Brookfield and in
lieu of transferring the OpCo Units of the Brookfield Group directly, include
the disposition of the Brookfield Group’s interests in Oaktree and Atlas OCM;
provided that the purchase price per Brookfield OpCo Unit to be purchased by
OCGH or such other entity as may be designated by OCGH will be the Current
Equity Value based on the year end immediately prior to the Buyback Event. The
closing of such Buyback Event shall occur no later than the later of (x) 60 days
following the receipt of any regulatory approvals required in connection with
such Buyback Right and (y) 60 days following the delivery of a Buyback Notice.

ARTICLE V    

MISCELLANEOUS

Section 5.1    Notices. Any notice to any Service Partner that is required or
permitted hereunder to be given to such Service Partner shall be in writing and
shall be delivered to such Service Partner at the principal office of OCGH or at
such other place where such Service Partner may be found. Any notice to a
Service Partner which is delivered to the principal office of OCGH when such
Service Partner is absent from the office shall, if reasonable efforts have been
made to deliver it to him or her elsewhere, be deemed delivered to him or her on
the next succeeding Business Day, if he or she does not actually receive such
notice sooner. Any notice to any OCGH Limited Partner who is not a Service
Partner that is required or permitted hereunder to be given to such OCGH Limited
Partner shall be in writing and shall be delivered to such OCGH Limited Partner
at the address or facsimile number of such OCGH Limited Partner shown on the
register of OCGH. Any notice to OCGH or the General Partner required or
permitted hereunder to be given to OCGH or the General Partner shall be in
writing and shall be delivered to OCGH or the General Partner at the principal
office of OCGH. Any notice to Oaktree or Atlas OCM required or permitted
hereunder to be given to Oaktree or Atlas OCM shall be in writing and shall be
delivered to Oaktree or Atlas OCM, as applicable, at the principal office of
Oaktree. Any notice to Brookfield shall be in writing and shall be delivered to
Brookfield at the principal office of Brookfield. A written notice may be
delivered by facsimile or electronic transmission.

Section 5.2    Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. For the purposes of this Agreement, the words
“he,” “his” or “himself” shall be interpreted to include the masculine, feminine
and corporate, other entity or trust form. Whenever the words “included,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Whenever in this Agreement or any
other agreement contemplated hereby or otherwise a Person is permitted or
required to make a decision (i) in its “sole discretion” or “discretion” or
under a grant of similar authority or latitude, then, to the fullest extent
permitted by law, such Person may make such decision in its sole discretion
(regardless of whether there is a reference to “sole discretion” or
“discretion”), and shall be entitled to consider only such interests and factors
as it desires, including its own interests, and shall have no duty or obligation
to give any consideration to any interest of or factors affecting any other
Person (other than a duty to act in good faith) and (ii) under another express
standard, such Person shall act under such express standard and shall not be
subject to any other or different standard. When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. References to “days” are to calendar
days; provided, however, that any action otherwise required to be taken on a day
that is not a Business Day shall instead be taken on the next succeeding
Business Day. If the last day of such period is a non-Business Day, the period
in question shall end on the next succeeding Business Day.

Section 5.3    Joinder.
(a)    The General Partner shall (unless determined otherwise by the General
Partner in its sole discretion) cause each OCGH Limited Partner and each Person
receiving an award of OCGH equity under any Oaktree or Atlas OCM ownership plan
to be joined as a party to this Agreement by either (i) executing a counterpart
to this Agreement or (ii) otherwise agreeing to be bound by all of the terms of
this Agreement, in either case for so long as such Person remains a limited
partner of OCGH or holds an equity award.
(b)    Any joinder of parties to this Agreement permitted or required by this
Section 5.3 shall be effective notwithstanding Section 5.12.

Section 5.4    Transaction Expenses. Except to the extent as otherwise provided
in this Agreement or any Ancillary Agreement, all expenses incurred in
connection with the Exchange, including fees and disbursements of counsel to
Brookfield and OCGH, will be borne by Oaktree; provided, however, that all fees
and expenses resulting from a registration under the Securities Act of 1933, as
amended, will be borne by Brookfield, including all printing expenses, fees and
disbursements of counsel to Brookfield and OCGH, the fees of independent
certified accountants and the expenses of qualifying Class A Shares under blue
sky laws; provided, further, that counsel fees and disbursements resulting from
services to an OCGH Limited Partner in his or her personal capacity will be
borne by such OCGH Limited Partner.

Section 5.5    Reserved.

Section 5.6    Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein, if the economic and legal substance of the arrangements
contemplated hereby are not affected in any manner materially adverse to any
party hereto. Upon such a determination, OCGH and Oaktree shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby shall be consummated as originally contemplated
to the fullest extent possible.

Section 5.7    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall constitute one and the same instrument.

Section 5.8    Entire Agreement; Third Party Beneficiaries. This Agreement and
the OCGH Partnership Agreement collectively constitute the entire agreement and
supersede all other prior agreements, both written and oral, among the parties
with respect to the subject matter hereof; provided, that in the event of a
conflict between this Agreement and the OCGH Partnership Agreement, the OCGH
Partnership Agreement shall control; provided, further, that nothing herein
shall be deemed to supersede any bona fide, ordinary course securities trading
policy or other agreement binding on a Founding Co-Chairman in connection with
his service as a member of the board of directors of BAM. This Agreement is not
intended to confer upon any Person, other than the parties hereto, any rights or
remedies hereunder.

Section 5.9    Further Assurances. Each party shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by the other party hereto to give
effect to and carry out the transactions contemplated herein. In the event that
the Closing would reasonably be expected to be delayed as a result of an
injunction, restraining order or decree of any nature of any Governmental
Entity, then the parties hereto shall use their reasonable best efforts to
resist, vacate, modify, reverse, suspend, prevent, eliminate or remove such
actual, anticipated or threatened injunction, restraining order or decree so as
to permit the Closing to occur as promptly as practicable; provided that in no
event shall any party hereto be forced to litigate with, or bring any claim
against, a Governmental Entity to accomplish the same.

Section 5.10    Governing Law. This Agreement shall be construed and enforced,
along with any rights, remedies or obligations provided for hereunder, in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within the State of Delaware by residents of the
State of Delaware; provided, that the enforceability of Section 5.11 shall be
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and not the laws
of the State of Delaware.

Section 5.11    Arbitration of Disputes.
(a)    Except as provided in Section 2.5, any and all disputes, claims or
controversies arising out of or relating to this Agreement, including any and
all disputes, claims or controversies arising out of or relating to (i) OCGH,
(ii) any OCGH Limited Partner’s rights and obligations hereunder, (iii) the
validity or scope of any provision of this Agreement, (iv) whether a particular
dispute, claim or controversy is subject to arbitration under this Section 5.11
and (v) the power and authority of any arbitrator selected hereunder, that are
not resolved by mutual agreement shall be submitted to final and binding
arbitration before Judicial Arbitration and Mediation Services, Inc. (“JAMS”)
pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq. A party hereto may
commence the arbitration process by filing a written demand for arbitration with
JAMS and delivering a copy of such demand to the other party or parties to the
arbitration in accordance with the notice procedures set forth in Section 5.1.
The arbitration shall take place in Wilmington, Delaware, and shall be conducted
in accordance with the provisions of JAMS Streamlined Arbitration Rules and
Procedures in effect at the time of filing of the demand for arbitration. The
parties to the arbitration shall cooperate with JAMS and with each other in
selecting an arbitrator from JAMS’ panel of neutrals and in scheduling the
arbitration proceedings. The arbitrator selected shall be neutral and a former
Delaware chancery court judge or, if such judge is not available, a former U.S.
federal judge with experience in adjudicating matters under the laws of the
State of Delaware; provided, that if no such person is both willing and able to
undertake such a role, the parties to the arbitration shall cooperate with each
other and JAMS in good faith to select such other person as may be available
from JAMS’ panel of neutrals with experience in adjudicating matters under the
laws of the State of Delaware. The parties to the arbitration shall participate
in the arbitration in good faith. Each party to the arbitration shall pay those
costs, if any, of arbitration that it must pay to cause this Section 5.11 to be
enforceable, and all other costs of arbitration shall be shared equally between
the parties to the arbitration.
(b)    No party to an arbitration shall be entitled to undertake discovery in
the arbitration; provided, that, if discovery is required by applicable law,
discovery shall not exceed (i) one witness deposition plus the depositions of
any expert designated by the other party or parties, (ii) two interrogatories,
(iii) ten document requests and (iv) ten requests for admissions; provided,
further, that additional discovery may be permitted to the extent such
additional discovery is required by applicable law for this Section 5.11 to be
enforceable. The arbitrator shall have no power to modify any of the provisions
of this Agreement, to make an award or impose a remedy that, in each case, is
not available to the Delaware chancery court or to make an award or impose a
remedy that was not requested by a party to the dispute, and the jurisdiction of
the arbitrator is limited accordingly. To the extent permitted by law, the
arbitrator shall have the power to order injunctive relief, and shall
expeditiously act on any petition for such relief.
(c)    The provisions of this Section 5.11 may be enforced by any court of
competent jurisdiction, and, to the extent permitted by law, the party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the party against whom enforcement is
ordered. Notwithstanding any provision of this Agreement to the contrary, any
party to an arbitration pursuant to this Section 5.11 shall be entitled to seek
a restraining order or injunction in any court of competent jurisdiction to
prevent any violation of the provisions of this Agreement pending a final
determination on the merits by the arbitrator, and each party hereby consents
that such a restraining order or injunction may be granted without the necessity
of posting any bond.
(d)    The details of any arbitration pursuant to this Section 5.11, including
the existence and/or outcome of such arbitration and any information obtained in
connection with any such arbitration, shall be kept strictly confidential and
shall not be disclosed or discussed with any person not a party to the
arbitration; provided, that such party may make such disclosures as are required
by applicable law or legal process; provided, further, that such party may make
such disclosures to its, his or her attorneys, accountants or other agents and
representatives who reasonably need to know the disclosed information in
connection with any arbitration pursuant to this Section 5.11 and who are
obligated to keep such information confidential to the same extent as such
party. If a party to an arbitration receives a subpoena or other request for
information from a third party that seeks disclosure of any information that is
required to be kept confidential pursuant to the prior sentence, or otherwise
believes that it, he or she may be required to disclose any such information,
such party shall (i) promptly notify the other party to the arbitration and (ii)
reasonably cooperate with such other party in taking any legal or otherwise
appropriate actions, including the seeking of a protective order, to prevent the
disclosure, or otherwise protect the confidentiality, of such information.
(e)    For the avoidance of doubt, (i) any arbitration pursuant to this Section
5.11 shall not include any disputes, claims or controversies that do not arise
out of or relate to this Agreement, and (ii) any arbitration pursuant to this
Section 5.11 of disputes, claims or controversies arising out of or relating to
this Agreement is intended to be separate and distinct proceeding from any
arbitration or other adjudication of disputes, claims or controversies between
parties to this Agreement that do not arise out of or relate to this Agreement.

Section 5.12    Amendments; Waivers.
(a)    This Agreement may be amended, modified or waived at any time in writing
by agreement of Brookfield, Oaktree and OCGH without the approval or consent of
any other party; provided, that if any such amendment, modification or waiver
would adversely affect in any material respect any OCGH Limited Partner relative
to all OCGH Limited Partners collectively as a group, such amendment,
modification, or waiver shall also require the written consent of the OCGH
Limited Partners holding a majority of the Percentage Interests held by the OCGH
Limited Partners so adversely affected.
(b)    No waiver by any party hereto of any default with respect to any
provision, condition or requirement hereof shall be deemed to be a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party hereto to exercise any right hereunder in any manner
impair the exercise of any such right accruing to it, him or her thereafter. Any
default hereunder by a party hereto shall not excuse any obligation of any other
party.

Section 5.13    Assignment. Except as may be provided in the OCGH Partnership
Agreement, neither this Agreement nor any of the rights or obligations hereunder
shall be assigned by any of the parties hereto without the prior written consent
of Brookfield, Oaktree and OCGH. Any assignment in violation of the foregoing
shall be null and void ab initio. Subject to the preceding sentence, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and assigns.

Section 5.14    Tax Treatment. To the extent this Agreement imposes obligations
upon a particular OpCo or its general partner, this Agreement shall be treated
as part of the partnership agreement of such OpCo as described in Section 761(c)
of the Code, and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations. Unless otherwise required by the Code and the Treasury Regulations,
for U.S. federal income tax purposes: (i) the parties shall report (A) an
Exchange of Cash/Share/Note Exchange Units consummated hereunder as a taxable
sale of OCGH Units by an OCGH Limited Partner to Brookfield; (B) an Exchange of
ExchangeCo Exchange Units consummated hereunder (and any distributions on the
ExchangeCo Units received in such Exchange) as distributions under Section 731
of the Code and (C) any redemption pursuant to Section 2.1(d) hereof as a
redemption of Brookfield’s entire interest in OCGH and (ii) no party shall take
a contrary position on any income tax return, amendment thereof or communication
with a taxing authority.  

Section 5.15    Interference.
(a)    Each Service Partner hereby agrees that for so long as the Service
Partner provides services to an Oaktree Group Member, and for two years after
the Service Partner ceases to provide such services for any reason, such Service
Partner shall not directly or indirectly (i) solicit any customer or client of
the Oaktree Group for a Competitive Business; provided that the foregoing clause
(i) shall not be deemed to prohibit such Service Partner from participating in
the normal marketing efforts of a Competitive Business, so long as such Service
Partner does not solicit any client or customer known to such Service Partner as
a result of his or her provision of services to an Oaktree Group Member to be a
client or customer of the Oaktree Group, other than clients or customers of the
Oaktree Group that, as of the date the Service Partner ceases to provide
services to an Oaktree Group Member, are bona fide pre-existing clients or
customers of such Competitive Business, (ii) induce or attempt to induce any
employee of the Oaktree Group to leave the Oaktree Group or in any way interfere
with the relationship between the Oaktree Group and any employee thereof or
(iii) hire, engage, employ, retain or otherwise enter into any business
affiliation with any person who was an employee of the Oaktree Group at any time
during the twelve-month period prior to the date a Service Partner ceases to
provide services to the Oaktree Group.
(b)    Each Service Partner hereby agrees that for so long as the Service
Partner provides services to an Oaktree Group Member and for the duration of the
Restricted Period (as defined in the OCGH Partnership Agreement), the Service
Partner shall not directly or indirectly:
(i)    in any geographic location or area anywhere in the United States of
America or any other country where an Oaktree Group Member conducts business,
engage in a Competitive Business; or
(ii)    invest in, own, manage, operate, finance, control, render services or
participate (whether as an employee, consultant, independent contractor,
officer, director, agent, security holder, creditor, or otherwise) in the
ownership, management, operation, financing, or control of, or have any interest
in, or be employed by, or be associated with or in any manner connected with, or
render services, advice or aid to, or guarantee the obligations of, any Person
that engages in or proposes to engage in a Competitive Business;
provided, in each case, that (x) nothing herein shall prohibit a Service Partner
from being a passive owner of not more than one percent of the outstanding stock
of any class of securities of a corporation or entity engaged in such business
which is publicly traded so long as such Service Partner has no participation in
the business of such corporation or entity (other than the exercise of his or
her shareholder voting rights) and (y) nothing herein shall prohibit a Service
Partner from engaging in any of the foregoing activities in respect of, or on
behalf of, the Brookfield Group.

Section 5.16    Contra Proferentem. In the event any claim is made by any party
hereto relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its, his or her counsel.

Section 5.17    Brookfield Asset Management Inc.
(a)    Section 16 Matters. BAM will take such further actions as it determines
in its discretion are required to cause any Exchange and all transactions
related thereto or contemplated by this Agreement, directly or indirectly, by
officers or directors of BAM (including “directors by deputization”) to be
exempt from Section 16(b) of the Securities Exchange Act of 1934, as amended,
pursuant to Rule 16b-3 thereunder, if such persons are subject to Section 16 of
the Securities Exchange Act of 1934, as amended, with respect to the equity
securities of BAM.
(b)    Delivery of Class A Shares. On each Exchange Date for which Brookfield
has determined to pay or cause the Exchange Consideration to be paid in the form
of Class A Shares, BAM will issue and deliver the requisite number of Class A
Shares to the applicable OCGH Limited Partners, as contemplated by this
Agreement, including Section 3.1(c).

Section 5.18    ExchangeCo Units. OCGH and Brookfield shall work together in
good faith to draft a form redemption agreement to reflect the future transfer
of equity interests in ExchangeCo to the OCGH Limited Partners who may receive
Exchange Units in a future Exchange, within 60 days of date hereof.
[remainder of this page intentionally left blank]





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
ATLAS HOLDINGS, LLC
By:     /s/Joshua Zinn        
        Name: Joshua Zinn
        Title: Vice President
ATLAS OCM HOLDINGS, LLC
By:     /s/Joshua Zinn        
        Name: Joshua Zinn
        Title: Vice President
OAKTREE CAPITAL GROUP, LLC


By:     /s/ Todd Molz    
        Name: Todd Molz
        Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
        Name: Richard Ting
        Title: Managing Director
            Associate General Counsel




OAKTREE CAPITAL GROUP HOLDINGS, L.P., for itself and as attorney-in-fact for the
OCGH Limited Partners
By:        OAKTREE CAPITAL GROUP HOLDINGS             GP, LLC, its General
Partner


        By:     /s/ Todd Molz    
            Name: Todd Molz
            Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
            Name: Richard Ting
            Title: Managing Director
            Associate General Counsel
OCM HOLDINGS I, LLC
By:     OAKTREE HOLDINGS, LLC, its Managing Member


By: OAKTREE CAPITAL GROUP, LLC, its Managing Member


        By:     /s/ Todd Molz    
            Name: Todd Molz
            Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
            Name: Richard Ting
            Title: Managing Director
            Associate General Counsel


OAKTREE NEW HOLDINGS, LLC

By:     /s/Joshua Zinn        
        Name: Joshua Zinn
        Title: Vice President
By:     /s/Mark Srulowitz        
        Name: Mark Srulowitz
        Title: Vice President
OAKTREE HOLDINGS, LTD.
By: OAKTREE CAPITAL GROUP, LLC, its Director


        By:     /s/ Todd Molz    
            Name: Todd Molz
            Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
            Name: Richard Ting
            Title: Managing Director
            Associate General Counsel
OAKTREE AIF HOLDINGS II, LLC
By:     /s/Joshua Zinn        
        Name: Joshua Zinn
        Title: Vice President
By:     /s/Mark Srulowitz        
        Name: Mark Srulowitz
        Title: Vice President
OAKTREE CAPITAL I, L.P.

By:     /s/ Todd Molz    
        Name: Todd Molz
        Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
        Name: Richard Ting
        Title: Managing Director
            Associate General Counsel
OAKTREE CAPITAL II, L.P.
By:     /s/ Todd Molz    
        Name: Todd Molz
        Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
        Name: Richard Ting
        Title: Managing Director
            Associate General Counsel
OAKTREE CAPITAL MANAGEMENT (CAYMAN), L.P.
By:     /s/ Todd Molz    
        Name: Todd Molz
        Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
        Name: Richard Ting
        Title: Managing Director
            Associate General Counsel
OAKTREE AIF INVESTMENTS, L.P.
By:     /s/ Todd Molz    
        Name: Todd Molz
        Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
        Name: Richard Ting
        Title: Managing Director
            Associate General Counsel
OAKTREE INVESTMENT HOLDINGS, L.P.

By:     /s/ Todd Molz    
        Name: Todd Molz
        Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
        Name: Richard Ting
        Title: Managing Director
            Associate General Counsel
OCGH EXCHANGECO, L.P.
By: OAKTREE CAPITAL GROUP HOLDINGS             GP, LLC, its General Partner
By:     /s/ Todd Molz    
        Name: Todd Molz
        Title: General Counsel and Chief
            Administrative Officer
By:     /s/ Richard Ting    
        Name: Richard Ting
        Title: Managing Director
            Associate General Counsel
Solely for purposes of Section 5.17:
    
BROOKFIELD ASSET MANAGEMENT INC.

        By:     /s/ Justin Beber    
            Name: Justin Beber
            Title: Chief Legal Officer




071565-0003-10654-Active.11167306.10
071565-0091-15282-Active.28525167.15        12/20/2018 2:19 AM
071565-0091-15282-Active.28525167.26        02/12/2019 10:07 PM
071565-0091-15282-Active.28525167.33        02/26/2019 2:54 PM
IF "" = "1" "WEIL:\96944990\9\29711.0290
IF "" = "1" "WEIL:\96944990\9\29711.0290" "" WEIL:\96944990\9\29711.0290
WEIL:\96944990\13\29711.0290
Active.28525167.49
IF "2" = "1" "WEIL:\97035289\10\29711.0290" ""
071565-0091-15282-Active.28525167.53


IF "" = "1" "WEIL:\97035289\23\29711.0290" "" WEIL:\97035289\23\29711.0290
WEIL:\97035289\28\29711.0290